Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 1 of 92




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.:


  JOSHUA HUGO RODRIGUEZ and KATHERINE HUERTA,

         Plaintiffs,

  v.

  TOWN OF MEDLEY, MAYKEL LEYVA, individually,
  GERMAN GUTIERREZ, individually, FERNANDO PEREZ, individually,
  MIAMI-DADE COUNTY, J.E. PEREZ, individually,
  SANTIAGO CALLEJAS, individually, DANIEL DIAZ, individually,
  JOSEPH D. MILLER, individually, JOHN DOE, individually,
  JEANETTE SAID-JINETE, in her personal capacity and her official capacity as Chief of Police of
  MEDLEY, DIEGO TORRES, individually, JULIO CHARDON, individually,
  and JACK YOUNG, individually,

         Defendants.
  ____________________________________________/


                                           COMPLAINT


         1)      This is a civil action seeking money damages in excess of $30,000 dollars, exclusive

  of costs and interest against the TOWN OF MEDLEY, MAYKEL LEYVA, individually, GERMAN

  GUTIERREZ, individually, FERNANDO PEREZ, individually, MIAMI-DADE COUNTY, J.E.

  PEREZ, individually, SANTIAGO CALLEJAS, individually, DANIEL DIAZ, individually, JOSEPH

  D. MILLER, individually, JOHN DOE, individually, JEANETTE SAID-JINETE, in her personal

  capacity and her official capacity as Chief of Police of MEDLEY, and DIEGO TORRES,

  individually. JULIO CHARDON, individually, and JACK YOUNG, individually,




                                                 -1-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 2 of 92




          2)     This action is brought pursuant to 42 U.S.C. § 1983 and § 1988, and the First, Fourth

  and Fourteenth Amendments to the United States Constitution. The United States District Court for

  the Southern District of Florida has jurisdiction of this action less than 42 U.S.C. § 1983, 28 U.S.C.

  §§ 1331 and 1343. PLAINTIFFS JOSHUA HUGO RODRIGUEZ and KATHERINE HUERTA

  further invoke the supplemental jurisdiction of the United States District Court to hear pendant state

  tort claims arising under state law, pursuant to 28 U.S.C. § 1367(a).

          3)     The terms “false arrest,” “illegal detention,” “unlawful seizure,” “false

  imprisonment,” “unlawful restraint,” and “illegal restraint” are used interchangeably throughout this

  pleading and it is intended they mean the same thing.



                                               PARTIES

          4)     At all times material, PLAINTIFF JOSHUA HUGO RODRIGUEZ [“RODRIGUEZ”]

  was a resident of unincorporated Miami-Dade County, Florida, was the fiancé of KATHERINE

  HUERTA, and was sui juris.

          5)     At all times material, PLAINTIFF KATHERINE HUERTA [“HUERTA”] was a

  resident of unincorporated Miami-Dade County, Florida, was sui juris, and was the fiancé of

  RODRIGUEZ.

          6)     At all times material, the three children of RODRIGUEZ and HUERTA lived with

  them.

          7)     At all times material, DEFENDANT TOWN OF MEDLEY [“MEDLEY” or

  “TOWN”] was a Florida municipal corporation, with its principal office and place of business in

  MEDLEY, Miami-Dade County, Florida, and was sui juris. At all times material the TOWN


                                                   -2-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 3 of 92




  COUNCIL [“COUNCIL”] was the governing body of the TOWN. At all times material, MEDLEY

  and the COUNCIL were acting under color of state law. The COUNCIL was a final policymaker of

  the TOWN.

          8)      At all times material, DEFENDANT MIAMI-DADE COUNTY [“DADE” or

  “COUNTY”] was a Florida Chartered County with its principal office and place of business in

  Miami-Dade County, Florida and was sui juris. The Miami-Dade Police Department (“MDPD”) is

  an agency of DEFENDANT DADE. All police officers of the MDPD are deputy sheriffs, agents, and

  employees of DADE. At all times material, DEFENDANT DADE and the MDPD were acting under

  color of state law.

          9)      Unincorporated DADE are sections of DADE which are not part of a municipality,

  town, village, city, or other like entity.

          10)     At all times material, DEFENDANT MAYKEL LEYVA [“LEYVA”] was over 18

  years of age and was sui juris.

          11)     At all times material, DEFENDANT LEYVA was an employee and agent as well as

  purportedly a police officer and law enforcement officer of MEDLEY and is being sued in his

  individual capacity. At all times material, DEFENDANT LEYVA was acting under color of state

  law.

          12)     At all times material, DEFENDANT FERNANDO PEREZ [ “PEREZ”] was over 18

  years of age and was sui juris.

          13)     At all times material, DEFENDANT PEREZ was an employee and agent as well as

  purportedly a police officer and law enforcement officer of MEDLEY and is being sued in his

  individual capacity. At all times material, DEFENDANT PEREZ was acting under color of state law.


                                                -3-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 4 of 92




          14)     At all times material, DEFENDANT GERMAN GUTIERREZ [“GUTIERREZ”] was

  over 18 years of age and was sui juris.

          15)     At all times material, DEFENDANT GUTIERREZ was an employee and agent as

  well as purportedly a police officer and law enforcement officer of MEDLEY and is being sued in

  his individual capacity. At all times material, DEFENDANT GUTIERREZ was acting under color

  of state law.

          16)     At all times material, LEYVA, PEREZ, and GUTIERREZ were designated as

  detectives by MEDLEY.

          17)     At all times material, GUTIERREZ held the rank of sergeant. As sergeant,

  GUTIERREZ held supervisory authority over LEYVA, TORRES, and PEREZ. GUTIERREZ also

  had command responsibilities over LEYVA, TORRES, and PEREZ.

          18)     At all times material, DEFENDANT J.E. PEREZ [“J.E. PEREZ”] was over 18 years

  of age and was sui juris.

          19)     At all times material, J.E. PEREZ was a deputy sheriff, employee, agent and a law

  enforcement officer of DADE and is being sued in his individual capacity. At all times material, J.E.

  PEREZ was acting under color of state law.

          20)     At all times material, DEFENDANT SANTIAGO CALLEJAS [“CALLEJAS”] was

  over 18 years of age and was sui juris.

          21)     At all times material, CALLEJAS was a deputy sheriff, employee, agent and a law

  enforcement officer of DADE and is being sued in his individual capacity. At all times material,

  CALLEJAS was acting under color of state law.




                                                   -4-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 5 of 92




         22)     At all times material, DEFENDANT JOSEPH D. MILLER [“MILLER”] was over

  18 years of age and was sui juris.

         23)     At all times material, MILLER was a deputy sheriff, employee, agent and a law

  enforcement officer of DADE and is being sued in his individual capacity. At all times material,

  MILLER was acting under color of state law.

         24)     At all times material, DEFENDANT DANIEL DIAZ [“DIAZ”] was over 18 years of

  age and was sui juris.

         25)     At all times material, DIAZ was a deputy sheriff, employee, agent and a law

  enforcement officer of DADE and is being sued in his individual capacity. At all times material,

  DIAZ was acting under color of state law.

         26)     At all times material, DEFENDANT JOHN DOE [“DOE”] was over 18 years of age

  and was sui juris.

          27)    At all times material, DOE was a deputy sheriff, employee, agent and a law

  enforcement officer of DADE and is being sued in his individual capacity. DOE was the supervisor

  of DIAZ. As supervisor he had the power and authority to control the duties of DIAZ and direct

  DIAZ to go to locations and to perform acts as a law enforcement officer. At all times material, DOE

  was acting under color of state law.

         28)     At all times material, DEFENDANT DIEGO TORRES [“TORRES”] was over 18

  years of age and was sui juris.

         29)     At all times material, DEFENDANT TORRES was an employee and agent as well

  as purportedly a police officer and law enforcement officer of MEDLEY and is being sued in his




                                                  -5-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 6 of 92




  individual capacity. At all times material, DEFENDANT TORRES was acting under color of state

  law.

         30)     At all times material, DEFENDANT JACK YOUNG [“YOUNG”] was over 18 years

  of age and was sui juris.

         31)     At all times material, DEFENDANT YOUNG was an employee and agent as well as

  a police officer and law enforcement officer of MEDLEY and is being sued in his individual

  capacity. At all times material, DEFENDANT YOUNG was acting under color of state law. At all

  times material, DEFENDANT YOUNG was a captain of the MEDLEY Police Department.

         32)     At all times material, DEFENDANT JULIO CHARDON [“CHARDON”] was over

  18 years of age and was sui juris.

         33)     At all times material, DEFENDANT CHARDON was an employee and agent as well

  as a police officer and law enforcement officer of MEDLEY and is being sued in his individual

  capacity. At all times material, DEFENDANT CHARDON was acting under color of state law. At

  all times material, DEFENDANT CHARDON was a lieutenant of the MEDLEY Police Department.

         34)     At all times material, the Chief [“CHIEF”] of the Police Department of TOWN

  [“DEPARTMENT”] was a final policymaker for the TOWN and its DEPARTMENT. The CHIEF

  established, among other things, all standard operating procedures also known as policies, controlled

  all assignment of employees of the police department to duties and responsibilities, and had the sole

  power to recommend to the TOWN Council who could be designated, appointed and employed as

  a member of the DEPARTMENT, controlled all discipline of the employees of the DEPARTMENT.

  At all times material, CHIEF means the person who held the office of Chief of Police of TOWN. At

  all times material the CHIEF was acting under color of state law.


                                                   -6-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 7 of 92




         35)     At all times material, DEFENDANT JEANETTE SAID-JINETE [“SAID-JINETE”]

  was an employee and agent as well as purportedly a police officer and law enforcement officer of

  MEDLEY and is being sued in her personal and official capacities. DEFENDANT SAID-JINETE

  was designated the CHIEF on February 17, 2011, and remains in that position. At all times material,

  DEFENDANT SAID-JINETE was acting under color of state law and she was the successor-in-

  interest of all CHIEFS of Police who preceded her.



                              PRESUIT REQUIREMENTS SATISFIED

         36)     All conditions precedent to the filing of this lawsuit have been fulfilled pursuant to

  Florida Statutes §768.28.

         37)     PLAINTIFFS presented their claims in writing to MEDLEY and DADE by means

  of letters of demand for damages within three (3) years of the accrual of cause of action.

         38)     DEFENDANTS MEDLEY and DADE never made final dispositions of the written

  claims of PLAINTIFFS within six (6) months of their presentation.




                                                  -7-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 8 of 92




                                                  FACTS

          39)     All matters and incidents occurred within the Southern District of Florida.

          40)     At all times material, the following ordinances existed in the TOWN and they were

  in full force and effect.

          Sec. 35-47. - Personnel appointments.

          The Chief of Police shall have the power of designating, appointing and employing
          such members of the Police Department with such rank as in the opinion of the Chief
          of Police shall be necessary; provided, however, that all appointments made by the
          Chief of Police shall be approved by resolution of the TOWN Council prior to the
          appointments made by the Chief of Police of any officer or employee of the Police
          Department and shall be at the will and pleasure of the TOWN Council, and that the
          termination of any employment of any police officer as herein provided may be made
          with or without cause, and no employee of the Police Department shall be entitled
          to a hearing.

          Sec. 35-51. - Selection of officers.

          The Chief of Police shall have the right to select such officers as he shall deem fit for
          employment and prior to the employment of such officers the Chief of Police shall
          submit their names and qualifications to the TOWN Council and no police officer
          serving under the Chief of Police shall be employed until the Council shall have first
          ratified and approved the employment and compensation of such officer upon the
          affirmative vote of at least three Councilmembers.

          41)     On or about June 1, 2009, at the scheduled meeting of the TOWN Council, the then

  CHIEF presented GUTIERREZ to the TOWN Council as a prospective employee of the TOWN as

  a police officer. Despite the requirement of the ordinance that the then CHIEF submit the

  qualifications of GUTIERREZ to the TOWN Council prior to his employment, the CHIEF never

  submitted the qualifications at any time.




                                                    -8-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 9 of 92




         42)     At no time did the TOWN Council ratify and approve the employment, appointment,

  and compensation of GUTIERREZ as a police officer upon the affirmative vote of at least three

  Council members. In fact, no vote of any Council member occurred.

         43)     Instead, upon presentation of GUTIERREZ by the then CHIEF to the Council as

  recommended to be hired as a police officer, GUTIERREZ was immediately sworn in as a police

  officer by the City Clerk. Because the proper procedures did not occur with regard to hiring

  GUTIERREZ as a police officer, GUTIERREZ was not a law enforcement officer as a matter of fact

  and law.

         44)     On or about May 6, 2013, at the scheduled meeting of the TOWN Council, the then

  CHIEF presented LEYVA to the TOWN Council as a prospective employee of the TOWN as a

  police officer. Despite the requirement of the ordinance that the then CHIEF submit the

  qualifications of LEYVA to the TOWN Council prior to his employment, the then CHIEF never

  submitted the qualifications at any time.

         45)     At no time did the TOWN Council ratify and approve the employment, appointment,

  and compensation of LEYVA as a police officer upon the affirmative vote of at least three Council

  members. In fact, no vote of any Council member occurred.

         46)     Instead, upon presentation of LEYVA by the then CHIEF to the Council as

  recommended to be hired as a police officer, LEYVA was immediately sworn in as a police officer

  by the City Clerk. Because the proper procedures did not occur with regard to hiring LEYVA as a

  police officer, LEYVA was not a law enforcement officer as a matter of fact and law.

         47)     On or about June 7, 2010, at the scheduled meeting of the TOWN Council, the then

  CHIEF presented PEREZ to the TOWN Council as a prospective employee of the TOWN as a police


                                                 -9-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 10 of 92




  officer. Despite the requirement of the ordinance that the then CHIEF submit the qualifications of

  PEREZ to the TOWN Council prior to employment, the then CHIEF never submitted the

  qualifications at any time.

         48)     At no time did the TOWN Council ratify and approve the employment, appointment,

  and compensation of PEREZ as a police officer upon the affirmative vote of at least three Council

  members. In fact, no vote of any Council member occurred.

         49)     Instead, upon presentation of PEREZ by the then CHIEF to the Council as

  recommended to be hired as a police officer, PEREZ was immediately sworn in as a police office

  by the City Clerk. Because the proper procedures did not occur with regard to hiring PEREZ as a

  police officer, PEREZ was not a law enforcement officer as a matter of fact and law.

         50)     On or about April 6, 2009, at the scheduled meeting of the TOWN Council, the then

  CHIEF presented TORRES to the TOWN Council as a prospective employee of the TOWN as a

  police officer. Despite the requirement of the ordinance that the then CHIEF submit the

  qualifications of TORRES to the TOWN Council prior to employment, the then CHIEF never

  submitted the qualifications at any time.

         51)     At no time did the TOWN Council ratify and approve the employment, appointment,

  and compensation of TORRES as a police officer upon the affirmative vote of at least three Council

  members. In fact, no vote of any Council member occurred.

         52)     Instead, upon presentation of TORRES by the then CHIEF to the Council as

  recommended to be hired as a police officer, LEYVA was immediately sworn in as a police office

  by the City Clerk. Because the proper procedures did not occur with regard to hiring TORRES as

  a police officer, TORRES was not a law enforcement officer as a matter of fact and law.


                                                -10-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 11 of 92




         53)     The Town Council abdicated its responsibility to examine the qualifications of

  GUTIERREZ, LEYVA, PEREZ and TORRES and other officer nominees/candidates and to

  determine whether GUTIERREZ LEYVA, PEREZ and TORRES and other officer

  nominees/candidates were fit candidates for employment as police officers.

         54)     Notwithstanding that GUTIERREZ was not legally a law enforcement officer, the

  then CHIEF designated, appointed, and employed GUTIERREZ as a sergeant. GUTIERREZ was

  not a sergeant as a matter of law because the then CHIEF and TOWN failed to comply with the

  requirements of section 35-47 of the ordinances of the TOWN including the failure of the TOWN

  to pass a resolution authorizing such action of the then CHIEF.

         55)     The Town Council abdicated its responsibility to examine the qualifications of

  GUTIERREZ and other officer nominees/candidates for promotion and to determine whether

  GUTIERREZ and other officer nominees/candidates were fit candidates for promotion.

         56)     At all times material, GUTIERREZ was given the rank of sergeant. As such,

  GUTIERREZ was a supervisor of LEYVA, PEREZ, and TORRES. GUTIERREZ had command

  responsibilities over them.

         57)     At no time on and before September 16, 2019, including at the time of hiring of

  Gutierrez as a MEDLEY police officer, did the then CHIEF, any official of the DEPARTMENT, any

  employee of the TOWN, or anyone notify the Town Council of the following:

         a)      GUTIERREZ had been an officer with the Hialeah Police Department. He was

                 reprimanded for excessive use of sick leave in conjunction with days off;

         b)      GUTIERREZ had previously been employed by the City of Miami Beach as a police

                 officer; and


                                                -11-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 12 of 92




                    A)   Miami Beach fired him in 2006 for misconduct involving excessive

                         force where he stuck an arrestee in the face multiple times with his

                         handcuffs; he failed to disclose and properly document the details of

                         the incident; and falsified and omitted relevant information from

                         official documents.

                    B)   GUTIERREZ became a Miami Beach police officer in April 2001

                         and was suspended in November 2004 when the investigation

                         commenced until his firing in 2006, he was only active as a Miami

                         Beach police officer for 3½ years;

                    C)   GUTIERREZ showed indications of deception concerning illegal

                         drug use as a police officer and use of excessive force in his pre-

                         employment voice stress analysis test;

                    D)   While employed by Miami Beach, GUTIERREZ was the subject of

                         22 internal affairs complaints;

                    E)   GUTIERREZ was hired by Miami Beach by the Chief over the

                         objections of the hiring committee;

                    F)   GUTIERREZ was in significant debt for which he had filed for

                         bankruptcy. GUTIERREZ had 38 credit accounts in serious

                         delinquency and 18 other credit accounts in delinquency for a total of

                         56 accounts at the time Miami Beach hired him;

                    G)   As a result of his pre-employment psychological examination, the

                         psychologist expressed serious concerns about his financial issues.


                                          -12-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 13 of 92




                           The psychologist expressed that the financial issues evinced a lack of

                           judgment and that GUTIERREZ purposely incurred his debts with the

                           intention of declaring bankruptcy;

                    H)     GUTIERREZ used an excessive number of sick days as he did when

                           he was a Hialeah Police officer;

                    I)     GUTIERREZ was reprimanded numerous times for missing court

                           hearings and depositions, and other related matters.

              c)    The purported results/reports of the MEDLEY pre-employment psychological

                    and polygraph examinations of GUTIERREZ are not in his employment file,

                    although the pre-employment investigation report claimed GUTIERREZ

                    passed both examinations;

              d)    At the time of his application to MEDLEY, GUTIERREZ was employed as

                    a Virginia Gardens police officer; and

                    A)     The pre-employment investigation conducted by the Virginia Gardens

                    background investigator was substandard and flawed and makes suspect any

                    recommendation from the chief of police of the Virginia Gardens Police

                    Department who hired GUTIERREZ utilizing the pre-employment

                    investigation report. Consequently, any recommendation from the Virginia

                    Gardens chief and the investigator was suspect. The recommendations from

                    Virginia Gardens were made by the chief and the investigator;

                    B)     The investigator ignored the concerns of the pre-eminent polygrapher

                    who conducted the polygraph examination of GUTIERREZ. Instead, the


                                            -13-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 14 of 92




                    investigator substituted his own judgment claiming he had more ability than

                    the pre-eminent polygrapher in the state of Florida because the investigator

                    conducted polygraphs for 20 years, Thus, the investigator negated any reason

                    to ever have an independent polygraph examination as he could always

                    overrule them;

                    C)     The investigator dispensed with consideration of the firing of

                    GUTIERREZ by the Miami Beach Police Department by relying on an

                    anonymous source who worked in the Miami Beach Police Internal Affairs

                    Unit. The source purportedly said that GUTIERREZ was fired because “he

                    got mixed up in a multi-jurisdictional and very high politics.” It should have

                    been obvious to the Medley investigator that the Virginia Gardens

                    investigator could not be relied upon because anyone who actually read the

                    Miami Beach internal affairs report, even perfunctorily, would know that

                    there was not anything about the Miami Beach matter even remotely

                    resembling an issue concerning something multi-jurisdictional and very high

                    politics. Moreover, an anonymous source should not have been relied upon

                    in a background investigation. The Medley investigator had the entire Miami

                    Beach report and it is in the personnel file of Gutierrez; and

                    D)     The Virginia Gardens investigator wrote in the pre-employment

                    investigation report that the psychologist stated that GUTIERREZ did

                    “extremely well.” That is untrue. There is nothing in the report that states

                    anything of the kind. A reading of the report establishes that the psychologist


                                             -14-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 15 of 92




                         was not informed by Virginia Gardens and GUTIERREZ, either by

                         commission or omission, of the Miami Beach firing and the events

                         surrounding it. Thus, the psychologist was unable to consider that

                         information event in reaching his evaluation of GUTIERREZ.

         58)     At all times from before the hiring of GUTIERREZ through September 19, 2019, all

  this information was known by or should have been known by the various CHIEFs of Police of the

  TOWN including SAID-JINETE.

         59)     On or about January 16, 2019, PLAINTIFFS and their children resided at 1305 SW

  93rd Place, Miami, unincorporated Miami-Dade County, Florida 33174 (“PROPERTY”).

         60)     There was a single family residence on the PROPERTY. The residence and its

  curtilage were completely surrounded by walls, bushes, and fences and a wrought iron double gate.

  The residence had a covered porch. On the porch was the front entry door to the residence. That door

  opened outward. The mailbox for the residence was located outside the completely surrounded

  residence and curtilage.

         61)     The residence and PROPERTY were located outside the jurisdictional limits of the

  TOWN in an area called unincorporated MIAMI-DADE. As such, all police officers of the TOWN

  had no authority to act as law enforcement officers at the PROPERTY and all locations outside the

  jurisdictional limits of the TOWN including unincorporated DADE.

         62)      All police officers of the TOWN knew or should have known that they had no

  authority to act as law enforcement officers outside the jurisdictional limits of the TOWN including

  unincorporated DADE which included the PROPERTY.




                                                 -15-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 16 of 92




         63)     Because LEYVA, GUTIERREZ, PEREZ and TORRES were not properly and legally

  hired by the TOWN pursuant to the ordinances of the TOWN, they never had authority to act as law

  enforcement and police officers of the TOWN at any location, both inside and outside the TOWN.

         64)     At all times material, notwithstanding that GUTIERREZ, LEYVA, PEREZ, and

  TORRES were not legally law enforcement officers, GUTIERREZ, LEYVA, and PEREZ were

  assigned to the detective bureau of the police DEPARTMENT of the TOWN.

         65)     On or about December 11, 2018, an investigation was commenced by the MEDLEY

  Police Department into an allegation of grand theft from a business located within the TOWN and

  its jurisdiction that occurred on or about November 27, 2018.

         66)     PEREZ was designated as the detective in charge of the investigation.

         67)     On or about January 15, 2019, at about 10:00 p.m., PEREZ believed he had developed

  probable cause to arrest RODRIGUEZ for the alleged grand theft.

         68)     Despite PEREZ’s belief, there was no probable cause to arrest RODRIGUEZ.

         69)     On January 15, 2019, at or about 10:00 p.m., PEREZ telephoned RODRIGUEZ.

  PEREZ introduced himself. A conversation ensued between PEREZ and RODRIGUEZ.

         70)     The substance of the conversation was that PEREZ told RODRIGUEZ that he needed

  to go to the TOWN police station the next day.

         71)     RODRIGUEZ was at the hospital with his daughter. RODRIGUEZ responded he

  could not go to the police station.

         72)     PEREZ told RODRIGUEZ that he did not care about the interviews and that he was

  going to come see RODRIGUEZ.




                                                -16-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 17 of 92




         73)    Following the conversation, PEREZ communicated with his superior/supervisor

  GUTIERREZ about his interaction with RODRIGUEZ and his belief that probable cause existed for

  the arrest of RODRIGUEZ for the theft of the computer.

         74)    GUTIERREZ decided that he, PEREZ and LEYVA would go to the residence the

  following morning at or about 6:00 a.m. so they could confront RODRIGUEZ.

         75)    The purpose of the decision to go to the residence was to arrest RODRIGUEZ and

  perhaps, among other actions, to continue the investigation by interrogating RODRIGUEZ.

         76)    It was the operational plan to go to the residence to encounter RODRIGUEZ and

  invite him to travel with them to the TOWN police department to interrogate him.

         77)    In the event that RODRIGUEZ refused to travel with them to the Medley Police

  Department, they intended to arrest RODRIGUEZ and bring him to the DEPARTMENT where he

  would be interrogated.

         78)    On or about April 21, 2015, MEDLEY and MIAMI-DADE COUNTY entered into

  a Mutual Aid Agreement. Among other provisions, the Mutual Aid Agreement [“MAA”] granted

  police officers of MEDLEY the authority to act as law enforcement officers in unincorporated

  MIAMI-DADE COUNTY provided certain prerequisites and protocols occurred and certain

  procedures were followed. The MAA remains in effect as of the filing of this complaint.

         79)    At all times material, the MEDLEY Police Department had a policy and procedures

  manual for the operation of the police department, and its employees.

         80)    At all times material, every police officer of MEDLEY was directed to know the

  policies and procedures and comply with the policies and procedures of Medley police. However,

  MEDLEY knew that all its officers did not so do, but MEDLEY took no action to ensure that its


                                                -17-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 18 of 92




  officers read, reviewed and understood all the policies, especially new ones, and the MAA, nor

  conducted any verification that its officers did so.

          81)     At all times material, Policy 347 of the MEDLEY Police Department existed which

  incorporated all provisions of the MAA.

          82)     At all times material, MDPD had a policy and procedure manual for the operation of

  the MDPD.

          83)     At all times material, every police officer of MDPD was directed to know the policy

  and procedures and comply with the policies and procedures of the MDPD. However, MDPD knew

  that all its officers did not so do, but MDPD took no action to ensure that its officers read, reviewed

  and understood all the policies, especially new ones, and the MAA, nor conducted any verification

  that its officers did so.

          84)     At all times material, a Standard Operating Procedure /SOP of the MDPD existed

  which incorporated all provisions of the MAA.

          85)     Sections 23.12 - 23.127, Florida Statutes, provided the legal authority for mutual aid

  agreements.

          86)     LEYVA, PEREZ, TORRES, GUTIERREZ, and all MEDLEY police officers never

  received any training from the TOWN regarding how to activate the MAA, the scope and authority

  to exercise police powers outside the jurisdiction of the TOWN pursuant to the MAA and Policy

  347, including making arrests, conducting searches, and entering private property.

          87)     LEYVA, PEREZ, TORRES, GUTIERREZ, and all MEDLEY police officers were

  told incorrectly by MEDLEY that the MAA and Policy 347 granted them carte blanche authority to

  exercise police powers outside the jurisdiction of the TOWN in unincorporated DADE including


                                                   -18-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 19 of 92




  making arrests, conducting searches, and entering private property. No one including the TOWN

  ever informed or instructed them and all MEDLEY police officers, that the MAA and Policy

  Statement 347 required that certain actions, protocols, or prerequisites must occur before the MAA

  granted them authority to act as law enforcement officers outside the TOWN.

         88)     DIAZ, DOE, J.E. PEREZ, MILLER, CALLEJAS and all MDPD officers never

  received any training from the MDPD regarding how the MAA was activated, the scope and

  authority of MEDLEY police officers to exercise police powers in unincorporated DADE outside

  the jurisdiction of MEDLEY pursuant to the MAA and its SOPs, including making arrests,

  conducting searches, and entering private property.

         89)     DOE, J.E. PEREZ, MILLER, CALLEJAS, DIAZ, and all MDPD officers were told

  incorrectly by MDPD that the MAA and its SOPs granted MEDLEY and its police officers carte

  blanche authority to exercise police powers outside the jurisdiction of MEDLEY, in unincorporated

  DADE, including making arrests and conducting searches. No one including the MDPD ever

  informed or instructed DOE, J.E. PEREZ, MILLER, CALLEJAS, DIAZ and all MDPD law

  enforcement officers, that the MAA and SOPs required that certain actions, protocols, or

  prerequisites must occur before the MAA granted municipal police officers authority to act as law

  enforcement officers outside their municipality.

         90)     At all times material, GUTIERREZ, LEYVA, and PEREZ did not have a search

  warrant or arrest warrant. Nonetheless, they believed they could enter RODRIGUEZ’s PROPERTY

  and residence located in unincorporated DADE and outside the jurisdiction of the TOWN without

  search and arrest warrants and arrest RODRIGUEZ for grand theft because of the MAA and Policy

  347, even without obtaining consent from RODRIGUEZ and HUERTA to enter the PROPERTY.


                                                 -19-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 20 of 92




         91)    Regardless of any authority granted by the MAA and Policy 347 to MEDLEY and

  its officers, LEYVA, PEREZ, TORRES, and GUTIERREZ could not exercise any law

  enforcement/police power anywhere, including within the TOWN, because they were never legally

  hired as police officers by the TOWN.

         92)    At all times material, in order for MEDLEY and its law enforcement officers to

  legally utilize the MAA, the following was mandatory.

                a)     An authorized representative of the MEDLEY Police Department was

                required to notify the MDPD that assistance was requested in advance of any action

                taken by MEDLEY police officers;

                b)     The Director of the MDPD or his designee was required to approve the

                mutual aid requested by the MEDLEY police.

                c)     In MEDLEY’s request for mutual aid, MEDLEY was required to include

                specific reporting instructions for MDPD personnel who would be rendering mutual

                aid;

                d)     In the request for mutual aid, MEDLEY was required to include

                communication instructions with the MDPD in order for the Communications Bureau

                of the MDPD to maintain radio contact with the MEDLEY Police Department until

                the mutual aid situation was ended;

                e)     MEDLEY law enforcement/police officers were prohibited from making a

                nonconsensual or forcible entry into private dwellings, residences, living spaces and

                business spaces which were not open to the public absent a search warrant. Authority

                was only allowed to be exercised only in places open to the public or private places


                                                -20-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 21 of 92




                into which the arresting officer entered with the consent of an occupant entitled to

                give consent.

                f)      A MEDLEY law enforcement/police officer was only allowed to exercise

                authority granted under the MAA in places open to the public or private places into

                which the MEDLEY law enforcement/police officer entered with the consent of an

                occupant entitled to give consent;

                g)      Prior to taking enforcement action, a MEDLEY officer was required to notify

                the designated MDPD officer.

                h)      Concurrent law enforcement jurisdiction pursuant to the MAA was precluded

                for preplanned operations;

                i)      The MDPD was required to take custody of any arrestee; and

                j)      Reports of the actions of the MEDLEY police officers taken pursuant to the

                MAA were required to be faxed to the head of the MDPD.

         93)    At all times material, Policy 347 incorporated the mandatory provisions of the MAA.

         94)    None of the protocols, prerequisites and requirements to utilize the MAA and Policy

  347 as well as the subsequent requirements in order to utilize the MAA and Policy 347 were

  completed by MEDLEY, LEYVA, PEREZ, TORRES, and GUTIERREZ, and all police officers of

  MEDLEY. Because none of the protocols, prerequisites and requirements occurred, no MEDLEY

  police officer including LEYVA, PEREZ, TORRES, and GUTIERREZ had any legal authority to

  act as a police officer in unincorporated DADE.

         95)    At approximately 6:00 a.m. on January 16, 2019, LEYVA, PEREZ and GUTIERREZ

  went to the PROPERTY. Upon arrival at the PROPERTY, the double gate was closed and secured


                                                -21-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 22 of 92




  closed and held together by a chain which had been wrapped around each gate. The double gate was

  closed and secured the evening before by RODRIGUEZ as he did each and every night.

         96)     At all times material, RODRIGUEZ and HUERTA had expectations of privacy in the

  PROPERTY, curtilage, and residence.

         97)     LEYVA, PEREZ, and GUTIERREZ removed the chain securing the double gate

  without the consent or permission of RODRIGUEZ and HUERTA.

         98)     Upon the removal of the chain and the opening of the double gate, LEYVA, PEREZ,

  and GUTIERREZ entered onto the PROPERTY without the consent or permission of RODRIGUEZ

  and HUERTA or anyone authorized to grant consent or permission.

         99)     At all times after entry onto the PROPERTY, LEYVA, PEREZ, and GUTIERREZ

  entered and remained on the PROPERTY without the consent or permission of RODRIGUEZ and

  HUERTA or anyone authorized to grant consent or permission

  .      100)    LEYVA, PEREZ, and GUTIERREZ went to the front door where PEREZ knocked

  on the front door.

         101)    Shortly thereafter RODRIGUEZ opened the front door and remained inside the

  residence.

          102) LEYVA, PEREZ, and GUTIERREZ knew or should have known that without a

  search warrant and arrest warrant they did not have legal authorization and authority to enter the

  private areas of the PROPERTY and residence including the curtilage surrounded by the barriers and

  the closed gate without permission of the occupants of the residence including specifically

  RODRIGUEZ and HUERTA.




                                                -22-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 23 of 92




         103)    LEYVA, PEREZ, and GUTIERREZ knew or should have known that pursuant to the

  MAA, they were prohibited from making a nonconsensual or forcible entry onto and into the private

  dwelling, residence, living space, and curtilage of RODRIGUEZ and HUERTA absent a search

  warrant or arrest warrant. Authority to act pursuant to the MAA and Policy 347 was only allowed

  to be exercised in places open to the public or private places into which the arresting officer entered

  with the consent of an occupant entitled to give consent.

         104)    LEYVA, PEREZ, TORRES, and GUTIERREZ knew or should have known that the

  authority to act as law enforcement officers in unincorporated DADE was never available to them

  because concurrent law enforcement jurisdiction pursuant to the MAA was precluded for preplanned

  operations.

         105)    LEYVA, PEREZ, TORRES, and GUTIERREZ knew or should have known that they

  did not possess police and law enforcement powers outside the jurisdiction of MEDLEY.

         106)    LEYVA, PEREZ, TORRES, and GUTIERREZ knew or should have known they did

  not have law enforcement/police powers at the PROPERTY pursuant to the MAA and Policy 347

  because they failed to comply with the protocols, prerequisites and requirements of the MAA and

  Policy 347.

         107)    LEYVA, PEREZ, TORRES, and GUTIERREZ knew or should have known they did

  not have law enforcement/police powers because they were never properly hired as police officers

  by MEDLEY.

         108)    RODRIGUEZ questioned why LEYVA, PEREZ, and GUTIERREZ were at his door

  at that time and stated he was not going to jail.




                                                      -23-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 24 of 92




         109)   Immediately, PEREZ told RODRIGUEZ he was under arrest. PEREZ reached inside

  the residence and grabbed the wrist of RODRIGUEZ in an attempt to take RODRIGUEZ into

  custody.

         110)   LEYVA, PEREZ and GUTIERREZ did not have permission nor consent to touch

  RODRIGUEZ.

         111)   LEYVA, PEREZ and GUTIERREZ did not have permission nor consent to enter the

  PROPERTY and into the residence.

         112)   While remaining within the residence RODRIGUEZ acted in a manner which

  prevented PEREZ from grabbing him.

         113)   RODRIGUEZ moved away from the doorway and further into the house.

         114)   As RODRIGUEZ moved away from the doorway and further into the house LEYVA,

  PEREZ, and GUTIERREZ entered the house and pursued him.

         115)   During this period LEYVA, PEREZ and GUTIERREZ pummeled RODRIGUEZ and

  continuously struck RODRIGUEZ.

         116)   LEYVA, PEREZ and GUTIERREZ struck and battered RODRIGUEZ continuously

  with extreme and excessive force.

         117)   During the course of these events GUTIERREZ placed RODRIGUEZ into a choke

  hold to such force and effect that it caused RODRIGUEZ to exclaim multiple times “I CAN’T

  BREATHE.” The choke hold caused RODRIGUEZ extreme pain.

         118)    LEYVA, PEREZ and GUTIERREZ forced RODRIGUEZ to the floor. While

  RODRIGUEZ was on the floor, GUTIERREZ placed his knee on the neck of RODRIGUEZ

  causing great pain to RODRIGUEZ and physical injuries.


                                             -24-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 25 of 92




         119)    As a result of all the pummeling, battering, striking, choke hold and use of excessive

  force delivered to him, RODRIGUEZ suffered great pain and suffering to the extent that he believed

  his ribs were broken as well as other severe injuries and he continued to suffer that great pain and

  suffering afterward.

         120)    In the course of these events within the residence, but after they had entered and used

  physical force on RODRIGUEZ, LEYVA, PEREZ and GUTIERREZ contacted MDPD and

  requested emergency assistance. As a result, MDPD dispatched two officers, J.E. PEREZ and

  CALLEJAS.

         121)    Pursuant to the dispatch, MDPD officers J.E. PEREZ and CALLEJAS went to the

  PROPERTY and residence.

         122)    As a result of the actions of LEYVA, PEREZ and GUTIERREZ, J.E. PEREZ and

  CALLEJAS entered the PROPERTY and residence without legal authority and permission.

         123)    J.E. PEREZ and CALLEJAS entered the PROPERTY and residence without the

  consent of RODRIGUEZ, HUERTA and anyone authorized to grant permission for them to enter

  the PROPERTY and residence.

         124)    J.E. PEREZ and CALLEJAS assisted in the handcuffing and detention of

  RODRIGUEZ without determining the legal authority of LEYVA, PEREZ and GUTIERREZ to act

  as law enforcement officers outside the jurisdiction of MEDLEY and within unincorporated DADE.

  RODRIGUEZ remained in handcuffs until he was later delivered to the DADE jail.

         125)    At no time did J.E. PEREZ and CALLEJAS endeavor to determine whether LEYVA,

  PEREZ and GUTIERREZ as MEDLEY police officers had the lawful authority to act as law

  enforcement officers or were law enforcement officers at the PROPERTY and residence.


                                                  -25-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 26 of 92




         126)    At all times material, LEYVA, PEREZ and GUTIERREZ as MEDLEY police officers

  had no authority to act as law enforcement officers or were law enforcement officers at the

  PROPERTY, residence, unincorporated DADE as well as all locations outside of MEDLEY.

  .      127)    Nonetheless, J.E. PEREZ and CALLEJAS improperly and illegally allowed LEYVA,

  PEREZ and GUTIERREZ to exercise law enforcement powers, illegally imprison and seize

  RODRIGUEZ, illegally trespass on the PROPERTY and residence, and illegally touch and strike

  RODRIGUEZ.

         128)    Nonetheless, J.E. PEREZ and CALLEJAS also unlawfully seized RODRIGUEZ for

  the offenses of batteries on a law enforcement officer and resisting officers with violence despite

  LEYVA, PEREZ and GUTIERREZ not having any authority to act as law enforcement officers.

         129)    J.E. PEREZ and CALLEJAS with the assistance of LEYVA, PEREZ and

  GUTIERREZ removed RODRIGUEZ to the street outside of the PROPERTY and residence which

  was in unincorporated DADE and outside the jurisdiction of MEDLEY.

         130)    J.E. PEREZ and CALLEJAS tendered custody of RODRIGUEZ to MILLER. At no

  time did MILLER endeavor to determine whether LEYVA, PEREZ and GUTIERREZ as MEDLEY

  police officers had the lawful authority to act as law enforcement officers or were law enforcement

  officers at the PROPERTY and residence.

         131)    In taking custody of RODRIGUEZ, MILLER also unlawfully seized RODRIGUEZ

  for the offenses of batteries on a law enforcement officer and resisting officers with violence despite

  LEYVA, PEREZ and GUTIERREZ not having any authority to act law enforcement officers.

         132)    MILLER seized, maintained custody and control of RODRIGUEZ when

  RODRIGUEZ was removed from the PROPERTY and residence into the public area of


                                                   -26-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 27 of 92




  unincorporated DADE and outside the jurisdiction of MEDLEY while RODRIGUEZ was awaiting

  treatment by Fire Rescue and other medical treatment before he could be allowed to enter the jail.

  MILLER also seized, maintained custody and control of RODRIGUEZ while he was treated by Fire

  Rescue.

         133)    In addition, no MEDLEY police officer or purported police officer had the authority

  to arrest or seize RODRIGUEZ for any crime including grand theft outside of MEDLEY.

         134)    Contrary to the MAA, MILLER notified GUTIERREZ that MEDLEY was required

  to take custody of RODRIGUEZ

         135 ) After the treatment was completed, MILLER illegally tendered custody of

  RODRIGUEZ to MEDLEY including TORRES and GUTIERREZ.

         136)    At no time did MILLER determine whether TORRES and GUTIERREZ as MEDLEY

  police officers had the lawful authority to take custody of RODRIGUEZ in unincorporated DADE

  outside of the TOWN without first determining the legal authority of TORRES, LEYVA, PEREZ,

  and GUTIERREZ to act as police officers outside the jurisdiction of MEDLEY in unincorporated

  DADE.

         137)    Nonetheless, MILLER improperly and illegally allowed TORRES and GUTIERREZ

  to exercise law enforcement powers, illegally imprison RODRIGUEZ, illegally trespass on the

  PROPERTY and residence, and illegally touch and strike RODRIGUEZ.

         138)    HUERTA witnessed the actions by LEYVA, PEREZ, and GUTIERREZ within the

  residence. HUERTA video recorded events which occurred within the residence.




                                                -27-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 28 of 92




         139)    GUTIERREZ threatened to arrest HUERTA for obstruction if she continued to video

  record in her own residence. As a result, HUERTA ceased video recording out of fear of retaliation

  from GUTIERREZ.

         140)    While in the residence, it was stated categorically by at least one of the MEDLEY

  detectives that they did not need a warrant to enter the PROPERTY and residence and to arrest

  RODRIGUEZ.

         141)    Despite having no legal authority, TORRES, at the direction of GUTIERREZ,

  illegally took custody of RODRIGUEZ in unincorporated DADE and transported RODRIGUEZ to

  MEDLEY.

         142)    TORRES, J.E. PEREZ, MILLER, and CALLEJAS did not have permission nor

  consent to touch RODRIGUEZ.

         143)    DOE directed DIAZ to go to MEDLEY to complete a sworn probable cause affidavit

  charging RODRIGUEZ with three counts of battery of a law enforcement on LEYVA, PEREZ and

  GUTIERREZ, respectively, and three counts of resisting a law enforcement officer with violence for

  LEYVA, PEREZ and GUTIERREZ, respectively.

         144)    DOE also directed DIAZ to arrest RODRIGUEZ for the charges set forth in the sworn

  probable cause affidavit. Accordingly, RODRIGUEZ was arrested by DIAZ. At all times, DIAZ and

  DOE knew that the State Attorney would utilize the sworn probable cause affidavit in making its

  decision as to the filing of formal charges in the Information.

         145)    Neither DOE nor DIAZ conducted any inquiry or investigation to determine whether

  LEYVA, PEREZ, TORRES, and GUTIERREZ were legally authorized to exercise law enforcement

  powers, outside of the TOWN within unincorporated DADE.


                                                  -28-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 29 of 92




           146)   As a result of the failure of DOE and DIAZ to conduct any such inquiry or

  investigation, DIAZ produced the sworn probable cause affidavit which caused RODRIGUEZ to be

  illegally imprisoned in the DADE jail, illegally arrested for three counts of battery of a law

  enforcement and three counts of resisting a law enforcement officer with violence.

           147)   DIAZ produced the sworn probable cause affidavit as a result of the information

  dictated and provided to him by LEYVA, PEREZ and GUTIERREZ at the MEDLEY Police Station.

  Upon completion of the affidavit, DIAZ provided it to LEYVA, PEREZ and GUTIERREZ. At all

  times, DIAZ, LEYVA, PEREZ and GUTIERREZ knew that the State Attorney would utilize and rely

  upon the affidavit in determining whether RODRIGUEZ would be charged with criminal offenses

  and the course and manner the State Attorney would prosecute RODRIGUEZ.

           148)   PEREZ produced a sworn affidavit charging RODRIGUEZ with one count of Grand

  Theft.

           149)   At all times material, Section 23.1225(5)(b), Florida Statutes, stated:

           A listing of such agencies or entities and the officers and employees of such agencies
           or entities rendering assistance pursuant to [a Mutual Aid Agreement] must be
           maintained by the agency or entity requesting such assistance and filed at the end of
           the 90-day period with the Florida Department of Law Enforcement.

           150)   Neither MEDLEY nor MIAMI-DADE ever created, maintained, or possessed any

  record/listing of any assistance rendered to or received by each other as mandated by §23.1225(5)(b).

           151)   Consequently, neither MEDLEY nor MIAMI-DADE ever filed any such listing with

  the Florida Department of Law Enforcement. as mandated by § 23.1225(5)(b).

           152)   Because both MEDLEY and DADE never created, maintained, possessed, and filed

  a listing as mandated by § 23.1225(5)(b), MEDLEY and DADE established that the actions by



                                                   -29-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 30 of 92




  MEDLEY and its employees did not occur pursuant to the MAA and Policy 347. Accordingly, at no

  time did LEYVA, PEREZ, TORRES, and GUTIERREZ enjoy or possess law enforcement powers

  and authority in unincorporated DADE and outside MEDLEY.

           153)   MEDLEY officers transported RODRIGUEZ to the DADE jail. At the jail, LEYVA,

  PEREZ and GUTIERREZ submitted both affidavits to the jail officials. As a result, RODRIGUEZ

  was booked for the charges of grand theft, three counts of battery on a law enforcement officer, and

  three counts of resisting arrest with violence.

           154)   The probable cause affidavits were presented to the jail staff. The sworn probable

  cause affidavit was required in order for RODRIGUEZ to be booked.

           155)   Bail was set with each bond set as follows:

                  a)     Grand Theft. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $5,000.00

                  b)     Battery on a Law Enforcement Officer . . . . . . . . . . . . . . . . . . . . $5,000.00

                  c)     Battery on a Law Enforcement Officer . . . . . . . . . . . . . . . . . . . . $5,000.00

                  d)     Battery on a Law Enforcement Officer . . . . . . . . . . . . . . . . . . . . $5,000.00

                  e)     Resisting Arrest With Violence . . . . . . . . . . . . . . . . . . . . . . . . . $5,000.00

                  f)     Resisting Arrest With Violence . . . . . . . . . . . . . . . . . . . . . . . . . $5,000.00

                  g)     Resisting Arrest With Violence . . . . . . . . . . . . . . . . . . . . . . . . . $5,000.00

           156)   Bail totaled $35,000.00 and it cost 10% of each bond amount to have a bailbondsman

  post the bail. RODRIGUEZ paid $3,500.00 to the bailbondsman as a non-refundable fee to post the

  bonds.

           157)   After the bail was posted, RODRIGUEZ was released from jail on conditions.

           158)   RODRIGUEZ retained legal counsel and paid his attorney $10,000.00.


                                                         -30-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 31 of 92




          159)   On or about February 15, 2019. the State Attorney filed an Information charging

  RODRIGUEZ with one count of Grand Theft, three Counts of Battery on a Law Enforcement

  Officer, and one count of Resisting Arrest with Violence.

          160)   RODRIGUEZ faced a 5-year prison sentence for each charge for a total possible

  sentence of 25 years in prison.

          161)   At the time of filing the Information, the State Attorney dismissed two charges of

  Resisting Arrest with Violence because according to clearly established law of the Florida Supreme

  Court only one count of Resisting Arrest with Violence can be charged for each incident no matter

  how many police officers are involved.

         162)    The MDPD failed to train and supervise its officers including DIAZ that only one

  count of Resisting Arrest with Violence can be charged for each incident no matter how many police

  officers are involved. As a result of being arrested on those unauthorized and improper charges,

  RODRIGUEZ had to pay an additional $1,000.00 to the bailbondsman in order to secure his bond.

         163)    The charges were filed by the State Attorney as a result of the sworn documents

  received from DIAZ and the sworn testimony and documents received from LEYVA, PEREZ and

  GUTIERREZ. At all times material, GUTIERREZ was the supervisor of PEREZ and approved all

  of his reports. In approving the reports, GUTIERREZ adopted those documents as his own.

         164)    In addition, at their respective depositions, LEYVA, PEREZ and GUTIERREZ also

  swore to the same information that was written in their sworn and unsworn reports and sworn

  statements to the State Attorney which were utilized to continue the prosecution of RODRIGUEZ.




                                                -31-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 32 of 92




         165)    On or about September 16, 2019, the State Attorney dismissed all charges against

  RODRIGUEZ. As a result, PLAINTIFF RODRIGUEZ was never convicted by any prosecuting

  authority of any criminal offense arising from his arrest occurring on January 16, 2019.

         166)    At no time from the time of filing the Information through the time of the dismissal

  of all the charges did LEYVA, PEREZ, GUTIERREZ, DIAZ, DOE, any member of the MDPD, any

  official or agent of DADE, any member of the MEDLEY police department, or any agent or official

  of MEDLEY request the State Attorney to dismiss any charge.

         167)    At all times material, MEDLEY Policy 300.9 mandated that the patrol lieutenant

  compile an annual report of all use of force incidents which is submitted to the then CHIEF.

         300.9 USE OF FORCE ANALYSIS

          At least annually, the Patrol Lieutenant shall prepare an analysis report on use of force
          incidents. The report should be submitted to the Chief of Police. The report should not
          contain the names of officers, suspects or case numbers, and should include:

                  (a)    The identification of any trends in the use of force by members.

                  (b)    Training needs recommendations.

                  (c)    Equipment needs recommendations.

                  (d)    Policy revision recommendations.

          168)    Since at least 2006, no Use of Force Analysis report was prepared.

          169)    Since October 15, 2006, Arturo JINETE and Jeanette SAID-JINETE have been

  husband and wife.

          170)    On or about August 15, 2006, Arturo JINETE and Jeanette SAID-JINETE were

  engaged to be married.




                                                  -32-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 33 of 92




         171)    At all times material and since July 13, 2015, Arturo JINETE has been the patrol

  lieutenant.

         172)    Since February 17, 2011, Jeanette SAID-JINETE has been the CHIEF of Police of

  MEDLEY.

         173)    Since at least 2006, MEDLEY and SAID-JINETE and the predecessor CHIEFs failed

  to properly perform their responsibilities in regard to investigating the use of force by the Medley

  police department officers,

         174)    MEDLEY and SAID-JINETE and the predecessor CHIEFs failed to follow the

  accepted industry standards and practices in the investigations of allegations of use of force and

  follow its policies including Section 300.7 by not properly investigating the use of force by its

  officers by, among other things, relying solely on the reports and statements of its officers, and in

  regard to each incident involving the use of force by:

                 a)      Failing to identify, locate, and interview witnesses;

                 b)      Not determining whether there were independent photographs and video

                         recordings and failing to obtain copies of the photographs and video

                         recordings including failing to take overall photographs of the uninjured

                         areas;

                 c)      Failing to attempt to communicate and communicating with the subject of the

                         use of force;

                 d)      Not mandating that photographs be taken of the subject and the scene of the

                         use of force;




                                                  -33-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 34 of 92




                  e)      Failing of the supervisor to travel to the scene of the incident and requiring

                          the supervisor to;

                          (A)     Take the officer’s and subject’s statements of actions;

                          (B)     Have the injuries sustained and medical treatment needed or desired

                                  be documented;

                          (C)     Identify and interview witnesses;

                          (D)     Document the scene of the incident;

                          (E)     Interview the health care providers concerning the injuries sustained

                                  and their consistency with reported uses of force;

                          (F)     Complete the use of force report; and

                          (G)     Notify the appropriate authority via the chain of command in cases

                                  involving injury or complaint of injury, hospitalization, or death of a

                                  person resulting or allegedly resulting from an officer’s use of force;

                  f)      Failing to fully evaluate the circumstances surrounding the incident; and

                  g)      Failing to obtaining and evaluate medical records of the subject.

          175)    In addition, for at least five (5) years prior to January 2019, the TOWN failed to

  follow industry standards and Policy 300.9 by failing to compile and summarize the use of force

  incidents of its officers, at least annually, in a report in order to evaluate whether there is an alert as

  to the frequency of the use of force in order to determine if the use was excessive. The report should

  include the findings of internal and external investigations.

          176)    In addition, the DEPARTMENT failed to follow the accepted industry standards and

  practices in the investigations of allegations of use of force by not properly analyzing and evaluating:


                                                     -34-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 35 of 92




        a)    the nature of the incident;

        b)    the location where the incident took place;

        c)    whether the incident was in response to a call for service or an officer initiated action;

        d)    the full circumstances claimed to support a detention or arrest decision;

        e)    information on the officer, including age, sex, race, ethnicity, years of service, and

              whether serving full-time;

        f)    the size and build of the subject in relationship to the officer;

        g)    the reason for the initial contact between the subject and the officer, including any

              suspected unlawful or criminal activity;

        h)    whether the incident was an ambush;

        i)    whether the officer was:

              (A)     readily identifiable as law enforcement, including whether the officer was in

                      uniform or plain clothes;

              (B)     operating a marked or unmarked law enforcement vehicle or on foot patrol;

              (C)     on or off duty; and

              (D)     accompanied by other officers.

         j)   whether a supervisor or a senior officer acting in a supervisory capacity was present

              or consulted at any point during the incident;

        k)    whether backup was requested and, if so, when it arrived;

        l)    whether the officer approached the subject or was approached by the subject;

        m)    whether associates of the subject were present at the time;

        n)    whether witnesses were present at the time;


                                                -35-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 36 of 92




        o)    whether there was any cause to believe the subject was armed or hostile;

        p)    the subject’s general demeanor, including any known or apparent impairments;

        q)    any verbal exchange that transpired;

        r)    the full circumstances that supported a detention or arrest decision, where applicable,

              to include the severity of the crime or evidence discovered prior to the detention or

              arrest attempt by the officer(s);

        s)    any threat to the officer or another person;

        t)    type, intensity, and duration of resistance to arrest by the subject to include any threat

              to others;

        u)    any de-escalation attempts made;

        v)    any force options available to the officer and the reason for the level of force

              response employed;

        w)    any subject and officer injury or complaint of injury, medical treatment received, or

              refusal of medical treatment;

        x)    photographs of subject and officer injuries;

        y)    video and audio recordings made of the incident, including those made by body-worn

              cameras;

        z)    have the internal affairs division or other appropriate investigative authority review

              all use-of-force reports; and

        aa)   interview health care providers concerning the injuries sustained and their

              consistency with reported uses of force.




                                                  -36-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 37 of 92




         177)    By the time of arrest of PLAINTIFF RODRIGUEZ and all actions which occurred

  with regard to his arrest and the entry onto the PROPERTY and residence it was the policy and

  custom of the DEPARTMENT and its superiors and supervising officials to not properly investigate

  matters where there was any allegation of the use of force and by rushing to judgment regarding

  whether the use of force was justified.




                                   CAUSES OF ACTION

                                             COUNT 1

      STATE FALSE ARREST/SEIZURE CLAIM BY RODRIGUEZ AGAINST TOWN

  For his cause of action against DEFENDANT TOWN in Count 1, PLAINTIFF RODRIGUEZ states:

         178)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 1, the

  allegations of paragraphs 1 through 177.

         179)     On or about January 16, 2019, DEFENDANTS LEYVA, PEREZ, TORRES and

  GUTIERREZ proximately caused the detention/seizure of RODRIGUEZ at the PROPERTY in the

  absence of probable cause that RODRIGUEZ committed any criminal offense.

         180)    The actions of DEFENDANTS LEYVA, PEREZ, TORRES and GUTIERREZ, in

  causing the detention/seizure of PLAINTIFF RODRIGUEZ in the absence of probable cause were

  taken in the absence of lawful authority. The actions of DEFENDANTS LEYVA, PEREZ, TORRES

  and GUTIERREZ constitute false arrest/false imprisonment/seizure of PLAINTIFF RODRIGUEZ

  under Florida law.



                                               -37-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 38 of 92




            181)   The false arrest/false imprisonment/seizure of RODRIGUEZ was committed by

  DEFENDANTS LEYVA, PEREZ, TORRES and GUTIERREZ in the course and scope of their

  employment as purported police officers for TOWN while they had no legal authority to act as police

  officers.

            182)   DEFENDANTS LEYVA, PEREZ, TORRES and GUTIERREZ had no law

  enforcement authority/power at the PROPERTY and residence

            183)   As a direct and proximate result RODRIGUEZ suffered cost of bond, physical injury,

  and loss of his freedom, suffered loss of his liberty, mental anguish, costs of representation and costs

  of bond and loss of capacity for the enjoyment of life. He suffered grievously, was brought into

  public scandal with great humiliation, endured mental suffering and aggravation of his physical and

  mental condition and suffered a damaged reputation. The losses and damages are either permanent

  or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages in the

  future.

            WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                   a)     Judgment for compensatory damages against TOWN in excess of $30,000;

                   b)     Costs of suit;

                   c)     Trial by jury as to issues so triable; and

                   d)     Such other relief as this Honorable Court may deem just and appropriate.




                                                   -38-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 39 of 92




                                             COUNT 2

      STATE FALSE ARREST/SEIZURE CLAIM BY RODRIGUEZ AGAINST DADE

  For his cause of action against DEFENDANT DADE in Count 2, PLAINTIFF RODRIGUEZ states:

         184)   PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 2, the

  allegations of paragraphs 1 through 177.

         185)   On or about January 16, 2019, DEFENDANTS MILLER, CALLEJAS and J.E.

  PEREZ maintained the illegal detention/seizure of RODRIGUEZ in the absence of legal authority.

         186)   After RODRIGUEZ was seized, handcuffed, and in the custody of DEFENDANTS

  MILLER, J.E. PEREZ and CALLEJAS, they failed to determine whether DEFENDANTS MILLER,

  LEYVA, PEREZ, TORRES and GUTIERREZ had any legal authority to act as police officers at the

  PROPERTY and in unincorporated DADE.

         187)   In failing to inquire of DEFENDANTS LEYVA, PEREZ, TORRES and

  GUTIERREZ and to contact the Miami-Dade Police Department, and otherwise investigate

  regarding the authority of DEFENDANTS LEYVA, PEREZ, TORRES to act as law enforcement

  officers at the PROPERTY and in unincorporated DADE, DEFENDANTS MILLER, J.E. PEREZ

  and CALLEJAS, ignored information they knew or should have known questioning the authority of

  DEFENDANTS LEYVA, PEREZ, TORRES to act as police officers at the PROPERTY and in

  unincorporated DADE.

         188)   Further, DEFENDANTS J.E. PEREZ, CALLEJAS, TORRES, and MILLER could

  not rely on the fellow officer rule in seizing RODRIGUEZ because DEFENDANTS LEYVA,

  PEREZ, TORRES and GUTIERREZ had no legal authority to act as police officers at the




                                               -39-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 40 of 92




  PROPERTY and incorporated DADE and were, in fact, not police officers nor purported police

  officers, and had no law enforcement powers.

          189)     Despite never determining whether DEFENDANTS LEYVA, PEREZ, and

  GUTIERREZ had lawful authority to arrest, seize, or otherwise detain RODRIGUEZ outside the

  TOWN and in unincorporated DADE, DEFENDANTS MILLER, J.E. PEREZ and CALLEJAS

  maintained custody and seizure of RODRIGUEZ.

          190)     The seizure of RODRIGUEZ was committed by DEFENDANTS MILLER, J.E.

  PEREZ and CALLEJAS in the course and scope of their employment as deputy sheriffs and police

  officers of DADE.

          191)     As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, suffered loss of his liberty, mental anguish, and loss of capacity for the

  enjoyment of life. He suffered grievously, was brought into public scandal with great humiliation,

  attorney fees, and costs of bond and defense, endured mental suffering and aggravation of his

  physical and mental condition and suffered a damaged reputation. The losses and damages are either

  permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages

  in the future.

          WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                   a)    Judgment for compensatory damages against DADE in excess of $30,000;

                   b)    Costs of suit;

                   c)    Trial by jury as to issues so triable; and

                   d)    Such other relief as this Honorable Court may deem just and appropriate.




                                                  -40-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 41 of 92




                                             COUNT 3

      MALICIOUS PROSECUTION FOR GRAND THEFT CLAIM BY RODRIGUEZ
               AGAINST DEFENDANTS PEREZ AND GUTIERREZ

  For his cause of action against DEFENDANTS PEREZ and GUTIERREZ in Count 3, PLAINTIFF

  RODRIGUEZ states:

         192)   PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 3, the

  allegations of paragraphs 1 through 177.

         193)   On or about January 16, 2019, DEFENDANT PEREZ knew or should have known

  that no probable cause existed for the charge of grand theft he made against PLAINTIFF

  RODRIGUEZ, and the arrest he made of RODRIGUEZ was made in the absence of legal authority.

         194)   The prosecution, by DEFENDANT PEREZ of PLAINTIFF RODRIGUEZ was done

  without probable cause and was commenced and continued by DEFENDANT PEREZ from malice

  towards PLAINTIFF RODRIGUEZ and to wrong and injure him. DEFENDANT PEREZ knew, or

  should have known, that the prosecution of PLAINTIFF RODRIGUEZ was false and groundless,

  and without probable cause.

         195)   By charging PLAINTIFF RODRIGUEZ with grand theft, DEFENDANT PEREZ filed

  a false charge and instituted a false criminal action against PLAINTIFF RODRIGUEZ

         196)   DEFENDANT PEREZ delivered false information to the prosecutor in the form of

  sworn police reports, other documents, and testimony at deposition.

         197)   As a further direct and proximate result of the actions of DEFENDANT PEREZ,

  PLAINTIFF RODRIGUEZ incurred attorney's fees and expenses in the defense of the charge against




                                                -41-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 42 of 92




  him. As a further direct and proximate result, PLAINTIFF RODRIGUEZ further suffered mental

  anguish and loss of his freedom.

         198)    In doing the things alleged herein, DEFENDANT PEREZ acted with actual malice

  and was guilty of wanton and outrageous disregard of the rights and feelings of PLAINTIFF

  RODRIGUEZ.

         199)     As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, suffered loss of his liberty, mental anguish, attorney fees and costs of bond

  and loss of capacity for the enjoyment of life. He suffered grievously, was brought into public

  scandal with great humiliation, endured mental suffering and aggravation of his physical and mental

  condition and suffered a damaged reputation. The losses and damages are either permanent or

  continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays in regard to DEFENDANT PEREZ:

                 a)      Judgment for compensatory damages in excess of thirty thousand dollars

  ($30,000);

                 b)      Judgment for exemplary damages;

                 c)      Costs of suit;

                 d)      Trial by jury as to all issues so triable; and

                 e)      Such other relief as this Honorable Court may deem just and appropriate.




                                                   -42-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 43 of 92




                                              COUNT 4

    MALICIOUS PROSECUTION FOR BATTERY ON LAW ENFORCEMENT AND
  RESISTING ARREST CLAIM BY RODRIGUEZ AGAINST DEFENDANTS DOE, DIAZ,
                     LEYVA, PEREZ, AND GUTIERREZ

  For his cause of action against DEFENDANTS DOE, DIAZ, LEYVA, PEREZ, and GUTIERREZ,

  individually in Count 4, PLAINTIFF RODRIGUEZ states:

         200)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 4, the

  allegations of paragraphs 1 through 177.

         201)    DEFENDANTS DOE, DIAZ, LEYVA, PEREZ, and GUTIERREZ knew or should

  have known that no probable cause existed for the charges of three counts of battery on a law

  enforcement officer and one count of resisting arrest with violence made against PLAINTIFF

  RODRIGUEZ, and the arrests made of RODRIGUEZ were made in the absence of legal authority.

         202)    The prosecution of PLAINTIFF RODRIGUEZ for the charges of three counts of

  battery on a law enforcement officer and one count of resisting arrest with violence was done without

  probable cause and was commenced and continued by DEFENDANTS DOE, DIAZ, LEYVA,

  PEREZ, and GUTIERREZ from malice towards PLAINTIFF RODRIGUEZ and to wrong and injure

  him. DEFENDANTS DOE, DIAZ, LEYVA, PEREZ, and GUTIERREZ well knew, or should have

  known, that the prosecution of PLAINTIFF RODRIGUEZ was false and groundless, and without

  probable cause.

         203)    By charging PLAINTIFF RODRIGUEZ with three counts of battery on a law

  enforcement officer and one count of resisting arrest with violence, DEFENDANTS DOE, DIAZ,

  LEYVA, PEREZ, and GUTIERREZ filed false charges and instituted false criminal action against

  PLAINTIFF RODRIGUEZ.


                                                  -43-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 44 of 92



            204)   DEFENDANTS DOE, DIAZ, LEYVA, PEREZ, and GUTIERREZ delivered false

  information to the prosecutor in the form of police reports and other documents.

            205)   As a further direct and proximate result of actions of, DEFENDANTS DOE, DIAZ,

  LEYVA, PEREZ, and GUTIERREZ, PLAINTIFF RODRIGUEZ incurred attorney's fees and

  expenses in the defense of the charges against him.

            206)   In doing the things alleged herein, DEFENDANTS DOE, DIAZ, LEYVA, PEREZ,

  and GUTIERREZ acted with actual malice and was guilty of wanton and outrageous disregard of

  the rights and feelings of PLAINTIFF RODRIGUEZ.

            207)   As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, suffered loss of his liberty, mental anguish, attorney fees, and costs of bond

  and defense, and loss of capacity for the enjoyment of life. He suffered grievously, was brought into

  public scandal with great humiliation, endured mental suffering and aggravation of his physical and

  mental condition and suffered a damaged reputation. The losses and damages are either permanent

  or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages in the

  future.

            WHEREFORE, PLAINTIFF RODRIGUEZ prays in regard to DEFENDANTS DOE, DIAZ,

  LEYVA, PEREZ, and GUTIERREZ:

                   a)     Judgment for compensatory damages in excess of thirty thousand dollars

  ($30,000);

                   b)     Judgment for exemplary damages against DEFENDANTS DOE, DIAZ,

  GUTIERREZ, LEYVA, and PEREZ

                   c)     Costs of suit;


                                                   -44-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 45 of 92




                  d)      Trial by jury as to all issues so triable; and

                  e)      Such other relief as this Honorable Court may deem just and appropriate.



                                                COUNT 5

    STATE VIOLATION OF PRIVACY CLAIM BY RODRIGUEZ AGAINST MEDLEY

  For his cause of action against Defendant MEDLEY in Count 5, RODRIGUEZ states:

          208)    RODRIGUEZ realleges and adopts, as if fully set forth in Count 5, the allegations of

  paragraphs 1 through 177.

          209)    DEFENDANTS LEYVA, PEREZ and GUTIERREZ were purportedly police officers

  and agents of the DEFENDANT TOWN when they intruded and invaded into areas of physical

  solitude by entering into and remaining on the PROPERTY and the residence without permission

  of any occupant or owner including RODRIGUEZ and HUERTA and without lawful authority.

          210)    At all times material RODRIGUEZ had an expectation of privacy in his private and

  personal residence and PROPERTY.

          211)    The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were done with

  malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design to injure or

  oppress PLAINTIFF RODRIGUEZ and were done with a reckless or callous indifference to the

  federally protected rights of PLAINTIFF RODRIGUEZ

          212)    As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, mental anguish, attorney fees, and costs of bond and defense, mental

  suffering and loss of capacity for the enjoyment of life. He suffered grievously, was brought into

  public scandal with great humiliation, endured mental suffering and aggravation of his physical and


                                                    -45-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 46 of 92




  mental condition and suffered a damaged reputation. The losses and damages are either permanent

  or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages in the

  future.

            WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                   a)     Judgment for compensatory damages against TOWN in excess of $30,000;

                   b)     Costs of suit;

                   c)     Trial by jury as to issues so triable; and

                   d)     Such other relief as this Honorable Court may deem just and appropriate.



                                                COUNT 6

       STATE VIOLATION OF PRIVACY CLAIM BY HUERTA AGAINST MEDLEY

  For his cause of action against Defendant MEDLEY in Count 6, HUERTA states:

            213)   HUERTA realleges and adopts, as if fully set forth in Count 6, the allegations of

  paragraphs 1 through 177.

            214)   DEFENDANTS LEYVA, PEREZ and GUTIERREZ were purportedly police officers

  and agents of the DEFENDANT TOWN when they intruded and invaded into areas of physical

  solitude by entering into and remaining on the PROPERTY and the residence without permission

  of any occupant or owner including RODRIGUEZ and HUERTA and without lawful authority.

            215)   At all times material HUERTA had an expectation of privacy in her private and

  personal residence and PROPERTY.

            216)   The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were done with

  malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design to injure or


                                                   -46-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 47 of 92




  oppress PLAINTIFF HUERTA and were done with a reckless or callous indifference to the federally

  protected rights of PLAINTIFF HUERTA.

         217)    As a direct and proximate result PLAINTIFF HUERTA suffered physical injury, and

  loss of her freedom, mental anguish, mental suffering, attorney fees, and costs of bond and defense,

  and loss of capacity for the enjoyment of life. She suffered grievously, was brought into public

  scandal with great humiliation, endured mental suffering and aggravation of her physical and mental

  condition and suffered a damaged reputation. The losses and damages are either permanent or

  continuing in nature and PLAINTIFF HUERTA will suffer the losses and damages in the future..

         WHEREFORE, PLAINTIFF HUERTA prays:

                 a)      Judgment for compensatory damages against TOWN in excess of $30,000;

                 b)      Costs of suit;

                 c)      Trial by jury as to issues so triable; and

                 d)      Such other relief as this Honorable Court may deem just and appropriate.



                                               COUNT 7

      STATE TRESPASS ON THE CASE CLAIM BY RODRIGUEZ AGAINST TOWN

  For his cause of action against Defendant TOWN in Count 7, PLAINTIFF RODRIGUEZ states:

         218)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 7, the

  allegations of paragraphs 1 through 177.

         219)     DEFENDANTS LEYVA, PEREZ and GUTIERREZ were agents and purportedly

  police officers of DEFENDANT TOWN when they trespassed, entered into and remained in the




                                                  -47-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 48 of 92




  PROPERTY and residence without permission of any occupant or owner and without lawful

  authority.

         220)      At all times material RODRIGUEZ had an expectation of privacy in his PROPERTY

  and residence.

         221)      As a consequential and collateral damages of the trespass, RODRIGUEZ suffered

  damages including mental pain and suffering.

         222)      As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, suffered loss of his liberty, mental anguish, attorney fees, and costs of bond

  and defense, and loss of capacity for the enjoyment of life. He suffered grievously, was brought into

  public scandal with great humiliation, endured mental suffering and aggravation of his physical and

  mental condition and suffered damaged reputation. The losses and damages are either permanent or

  continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                   a)     Judgment for compensatory damages against TOWN in excess of $30,000;

                   b)     Costs of suit;

                   c)     Trial by jury as to issues so triable; and

                   d)     Such other relief as this Honorable Court may deem just and appropriate.




                                                   -48-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 49 of 92




                                             COUNT 8

        STATE TRESPASS ON THE CASE CLAIM BY HUERTA AGAINST TOWN

  For her cause of action against Defendant TOWN in Count 8, PLAINTIFF HUERTA states:

         223)    PLAINTIFF HUERTA realleges and adopts, as if fully set forth in Count 8, the

  allegations of paragraphs 1 through 177.

         224)    DEFENDANTS LEYVA, PEREZ and GUTIERREZ were agents and purportedly

  police officers of DEFENDANT TOWN when they trespassed, entered into and remained in the

  PROPERTY and residence without permission of any occupant or owner and without lawful

  authority.

         225)    At all times material HUERTA had an expectation of privacy in her PROPERTY and

  residence.

         226)    As a consequential and collateral damages of the trespass, HUERTA suffered

  damages including mental pain and suffering.

         227}    As a direct and proximate result, PLAINTIFF HUERTA suffered physical injury, and

  loss of her freedom, mental anguish, mental suffering, attorney fees, and costs of bond and defense

  and loss of capacity for the enjoyment of life. She suffered grievously, was brought into public

  scandal with great humiliation, endured mental suffering and aggravation of her physical and mental

  condition and suffered a damaged reputation. The losses and damages are either permanent or

  continuing in nature and PLAINTIFF HUERTA will suffer the losses and damages in the future..

         WHEREFORE, PLAINTIFF HUERTA prays:

                 a)     Judgment for compensatory damages against TOWN in excess of $30,000;

                 b)     Costs of suit;


                                                 -49-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 50 of 92




                c)      Trial by jury as to issues so triable; and

                d)      Such other relief as this Honorable Court may deem just and appropriate.



                                              COUNT 9

                     BATTERY CLAIM BY RODRIGUEZ AGAINST TOWN

  For his cause of action against Defendant TOWN in Count 9, PLAINTIFF RODRIGUEZ states:

         228)   PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 9, the

  allegations of paragraphs 1 through 177.

         229)     At all times material, DEFENDANTS LEYVA, PEREZ and GUTIERREZ

  commenced a course of conduct such that they intended to touch or make contact with PLAINTIFF

  RODRIGUEZ’s body, actually touched PLAINTIFF RODRIGUEZ and the contact was harmful or

  offensive and occurred without the consent of PLAINTIFF RODRIGUEZ.

         230)    At all times material, DEFENDANTS LEYVA, PEREZ and GUTIERREZ, were

  without legal authority to act as law enforcement officers and they commenced a course of conduct

  such that they intended to touch or make contact with PLAINTIFF RODRIGUEZ’s body, actually

  touched PLAINTIFF RODRIGUEZ and the contact was harmful, offensive and occurred without

  the consent of PLAINTIFF RODRIGUEZ’.

         231)     At all times material, DEFENDANTS LEYVA, PEREZ and GUTIERREZ

  commenced a course of conduct such that their actions occurred with great force and excessive use

  of force causing PLAINTIFF RODRIGUEZ severe bodily injury. Any force or touching, even

  minimal, was offensive because DEFENDANTS LEYVA, PEREZ and GUTIERREZ did not have

  law enforcement powers outside of MEDLEY.


                                                 -50-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 51 of 92




         232)    The above-mentioned act constitute unlawful assaults and batteries by

  DEFENDANTS LEYVA, PEREZ and GUTIERREZ on PLAINTIFF RODRIGUEZ.

         233)    At all times material, DEFENDANTS LEYVA, PEREZ and GUTIERREZ were the

  agents, employees and servants of DEFENDANT TOWN and the TOWN was the respondeat

  superior of them.

         234)    As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, mental anguish, mental suffering and loss of capacity for the enjoyment of

  life. He suffered grievously, was brought into public scandal with great humiliation, endured mental

  suffering and aggravation of his physical and mental condition and suffered a damaged reputation.

  The losses and damages are either permanent or continuing in nature and PLAINTIFF RODRIGUEZ

  will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages against DEFENDANT TOWN in excess

  of $30,000 dollars;

                 b)      Costs of suit;

                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as this Honorable Court may deem just and appropriate.




                                                   -51-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 52 of 92




                                             COUNT 10

                SECOND BATTERY CLAIM BY RODRIGUEZ AGAINST TOWN

  For his cause of action against Defendant TOWN in Count 10, PLAINTIFF RODRIGUEZ states:

         235)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 10, the

  allegations of paragraphs 1 through 177.

         236)    At all times material, DEFENDANT TORRES commenced a course of conduct such

  that he intended to touch or make contact with PLAINTIFF RODRIGUEZ’s body, actually touched

  PLAINTIFF RODRIGUEZ and the contact was offensive and occurred without the consent of

  PLAINTIFF RODRIGUEZ. Any touching, even minimal, was excessive because DEFENDANT

  TORRES did not have law enforcement powers outside of MEDLEY.

         237)     At all times material, DEFENDANT TORRES was without legal authority to act as

  a law enforcement officer and he commenced a course of conduct such that he intended to touch or

  make contact with PLAINTIFF RODRIGUEZ’s body, actually touched PLAINTIFF RODRIGUEZ

  and the contact was offensive and occurred without the consent of PLAINTIFF RODRIGUEZ.

         238)    At all times material DEFENDANT TORRES was the agent, employee and servant

  of DEFENDANT TOWN and the TOWN was the respondeat superior of TORRES.

         239)    The above-mentioned act constitute unlawful assaults and batteries by

  DEFENDANTS LEYVA, PEREZ and GUTIERREZ on PLAINTIFF RODRIGUEZ.

         240)    As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, mental anguish, mental suffering and loss of capacity for the enjoyment of

  life. He suffered grievously, was brought into public scandal with great humiliation, endured mental

  suffering and aggravation of his physical and mental condition and suffered a damaged reputation.


                                                 -52-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 53 of 92




  The losses and damages are either permanent or continuing in nature and PLAINTIFF RODRIGUEZ

  will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages against DEFENDANT TOWN in excess

  of $30,000 dollars;

                 b)      Costs of suit;

                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as this Honorable Court may deem just and appropriate.



                                              COUNT 11

                      BATTERY CLAIM BY RODRIGUEZ AGAINST DADE

  For his cause of action against Defendant DADE in Count 11, PLAINTIFF RODRIGUEZ states:

         241)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 11, the

  allegations of paragraphs 1 through 177.

         242)     At all times material, DEFENDANTS J.E. PEREZ and CALLEJAS commenced a

  course of conduct such that they intended to touch or make contact with PLAINTIFF

  RODRIGUEZ’s body, actually touched PLAINTIFF RODRIGUEZ and the contact was offensive

  and occurred without the consent of PLAINTIFF RODRIGUEZ.

         243)     At all times material, DEFENDANTS J.E. PEREZ and CALLEJAS were without

  legal authority to touch or make contact with PLAINTIFF RODRIGUEZ’s body, actually touched

  PLAINTIFF RODRIGUEZ and the contact was offensive and occurred without the consent of

  PLAINTIFF RODRIGUEZ. Any force or touching, even minimal, was offensive.


                                                   -53-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 54 of 92




         244)    At all times material DEFENDANTS J.E. PEREZ and CALLEJAS were the agents,

  employees and servants of DEFENDANT DADE and DADE was the respondeat superior of

  DEFENDANTS J.E. PEREZ and CALLEJAS.

         245)    The above-mentioned act constitute unlawful assaults and batteries by

  DEFENDANTS LEYVA, PEREZ and GUTIERREZ on PLAINTIFF RODRIGUEZ.

         246)    As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, mental anguish, mental suffering and loss of capacity for the enjoyment of

  life. He suffered grievously, was brought into public scandal with great humiliation, endured mental

  suffering and aggravation of his physical and mental condition and suffered a damaged reputation.

  The losses and damages are either permanent or continuing in nature and PLAINTIFF RODRIGUEZ

  will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages against DEFENDANT DADE in excess

  of $30,000 dollars;

                 b)      Costs of suit;

                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as this Honorable Court may deem just and appropriate.




                                                   -54-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 55 of 92




                                             COUNT 12

                SECOND BATTERY CLAIM BY RODRIGUEZ AGAINST DADE

  For his cause of action against Defendant DADE in Count 12, PLAINTIFF RODRIGUEZ states:

         247)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 12, the

  allegations of paragraphs 1 through 177.

         248)    At all times material, DEFENDANT MILLER commenced a course of conduct such

  that he intended to touch or make contact with PLAINTIFF RODRIGUEZ’s body, actually touched

  PLAINTIFF RODRIGUEZ and the contact was offensive and occurred without the consent of

  PLAINTIFF RODRIGUEZ. Any force or touching, even minimal, was offensive because

  DEFENDANTS LEYVA, PEREZ and GUTIERREZ did nit have law enforcement powers outside

  of MEDLEY.

         249)    At all times material, DEFENDANT MILLER was without legal authority to touch

  or make contact with PLAINTIFF RODRIGUEZ’s body, actually touched PLAINTIFF

  RODRIGUEZ and the contact was offensive and occurred without the consent of PLAINTIFF

  RODRIGUEZ. The above-mentioned act constitute unlawful assaults and batteries by

  DEFENDANTS LEYVA, PEREZ and GUTIERREZ on PLAINTIFF RODRIGUEZ.

         250)    At all times material DEFENDANT MILLER was the agent, employee and servant

  of DEFENDANT DADE and DADE was the respondeat superior of DEFENDANT MILLER.

         251)    As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, mental anguish, mental suffering and loss of capacity for the enjoyment of

  life. He suffered grievously, was brought into public scandal with great humiliation, endured mental

  suffering and aggravation of his physical and mental condition and suffered a damaged reputation.


                                                 -55-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 56 of 92




  The losses and damages are either permanent or continuing in nature and PLAINTIFF RODRIGUEZ

  will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages against DEFENDANT DADE in excess

  of $30,000 dollars;

                 b)      Costs of suit;

                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as this Honorable Court may deem just and appropriate.



                                              COUNT 13

          SECTION 1983 FIRST AMENDMENT RETALIATION BY DEFENDANTS
            GUTIERREZ, LEYVA, AND PEREZ OF PLAINTIFF RODRIGUEZ


  For his cause of action against DEFENDANTS GUTIERREZ, LEYVA, and PEREZ in Count 13,

  PLAINTIFF RODRIGUEZ states:

         252)    PLAINTIFF RODRIGUEZ realleges and adopts as if fully set forth in Count 13, the

  allegations of paragraphs 1 through 177.

         253)    The false imprisonment and detention of PLAINTIFF RODRIGUEZ, illegal entry

  onto the PROPERTY and the illegal entry into his residence without search and arrest warrants, and

  pummeling and choking of RODRIGUEZ by DEFENDANTS GUTIERREZ, LEYVA, and PEREZ

  were a result of and motivated by a retaliation against PLAINTIFF RODRIGUEZ for his words and

  actions to DEFENDANTS GUTIERREZ, LEYVA, and PEREZ when he refused to travel to the

  MEDLEY Police Station when directed by DEFENDANT PEREZ, when he refused to be


                                                   -56-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 57 of 92




  handcuffed, when he refused to exit his residence, and when he made derogatory and negative

  statements about police officers and when DEFENDANTS GUTIERREZ, LEYVA, and PEREZ

  were without police powers. Davis v. Williams, 451 F.3d 759, 767 (11th Cir. 2006).

         254). It was clearly established law at the time of PLAINTIFF RODRIGUEZ's arrest that

  "the FirstAmendment protects a significant amount of verbal criticism and challenge directed at

  police officers." City of Houston v. Hill, 107 SECT. 2502, 2509 (1987).

         255)    It was clearly established law at the time PLAINTIFF RODRIGUEZ's arrest that "[the

  freedom of individuals verbally to oppose or challenge police action without thereby risking arrest

  is one of the principal characteristics by which we distinguish a free nation from a police state." Id.

  at 2510.

         256)    The actions by DEFENDANTS GUTIERREZ, LEYVA, and PEREZ occurred in the

  absence of legal authority, and was likely to deter a person of ordinary firmness from the exercise

  of First Amendment rights. The conduct of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ

  towards PLAINTIFF RODRIGUEZ constitutes unlawful retaliation in violation of the clearly

  established rights of PLAINTIFF RODRIGUEZ under the First and Fourteenth Amendments, and

  42 U.S.C. § 1983.

         257)    As a direct and proximate result of the acts described above, in violation of 42 U.S.C.

  § 1983, PLAINTIFF RODRIGUEZ suffered bodily injury and resulting pain and suffering, loss of

  his freedom, suffered grievously, attorney fees, and costs of bond and defense, and was brought into

  public scandal with great humiliation, endured emotional distress in the form of shame, humiliation,

  degradation, mental suffering and suffered damaged reputation. The losses and damages are either




                                                   -57-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 58 of 92




  permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages

  in the future.

            258)   The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were done with

  malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design to injure or

  oppress PLAINTIFF RODRIGUEZ and were done with a reckless or callous indifference to the

  federally protected rights of PLAINTIFF RODRIGUEZ

            WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                   a)     Judgment for compensatory damages in excess of $30,000 dollars against

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ;

                   b)     Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, and PEREZ;

                   c)     Costs of suit;

                   d)     Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                   e)     Trial by jury as to issues so triable; and

                   f)     Such other relief as this Honorable Court may deem just and appropriate.



                                               COUNT 14

    SECTION 1983 CLAIM OF A VIOLATION OF FIRST AMENDMENT REGARDING
          THREAT BY DEFENDANT GUTIERREZ TO PLAINTIFF HUERTA

  For her cause of action against DEFENDANT GUTIERREZ in Count 14, PLAINTIFF HUERTA

  states:




                                                   -58-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 59 of 92




         259)      PLAINTIFF HUERTA realleges and adopts as if fully set forth in Count 14, the

  allegations of paragraphs 1 through 177.

         260)      DEFENDANT GUTIERREZ threatened PLAINTIFF HUERTA with arrest if she

  continued video recording the events in her residence when DEFENDANTS GUTIERREZ, LEYVA,

  and PEREZ illegally entered her PROPERTY and residence, pummeled and choked PLAINTIFF

  RODRIGUEZ, handcuffed and removed him from the residence and during the course thereof

  PLAINTIFF HUERTA protested and video recorded their actions. The threat by DEFENDANT

  GUTIERREZ was a result of and motivated against PLAINTIFF HUERTA for the video recording

  of earlier events, her protestations, and the continued video recording.

         261)      The threat was made to scare and intimidate PLAINTIFF HUERTA to stop video

  recording and which scared and intimidated PLAINTIFF HUERTA such that she stopped recording,

  The threat was made in the absence of probable cause that PLAINTIFF HUERTA committed any

  criminal offense and at the time and location of the threat, DEFENDANT GUTIERREZ was without

  police powers.

         262)      It was clearly established law at the time of the threat that the First Amendment

  guarantees the right of citizens to video record the actions of police officers and to video record

  within their residence.

         263)      The conduct of DEFENDANT GUTIERREZ towards PLAINTIFF HUERTA

  constitutes an unlawful violation of the clearly established rights of PLAINTIFF HUERTA under

  the First and Fourteenth Amendments and 42 U.S.C. § 1983 and would likely deter a person of

  ordinary firmness from the exercise of First Amendment rights.




                                                  -59-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 60 of 92




         264)   The actions of DEFENDANT GUTIERREZ were done with malicious intent, ill will,

  spite, intent to injure, evil motive, wickedness, formed design to injure or oppress PLAINTIFF

  HUERTA and were done with a reckless or callous indifference to the federally protected rights of

  PLAINTIFF HUERTA.

         WHEREFORE, PLAINTIFF HUERTA prays:

                a)      Judgment for compensatory damages in excess of $30,000 dollars against

  DEFENDANT GUTIERREZ;

                b)      Judgment for exemplary damages against DEFENDANT GUTIERREZ;

                c)      Costs of suit;

                d)      Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                e)      Trial by jury as to issues so triable; and

                f)      Such other relief as this Honorable Court may deem just and appropriate.



                                             COUNT 15

        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS OF PLAINTIFF
          RODRIGUEZ BY DEFENDANTS GUTIERREZ, LEYVA, AND PEREZ


  For his cause of action against DEFENDANTS GUTIERREZ, LEYVA, and PEREZ in Count 15,

  PLAINTIFF RODRIGUEZ states:

         265)   PLAINTIFF RODRIGUEZ realleges and adopts as if fully set forth in Count 15, the

  allegations of paragraphs 1 through 177.




                                                 -60-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 61 of 92




          266)     The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were so

  outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency,

  as to be regarded as atrocious, and utterly intolerable in a civilized community.

          267)     These actions constitute a case in which the recitation of the facts to the average

  member of the community would arouse his resentment against the actors, and lead him to exclaim

  “Outrageous!”

          268)     These actions constitute either the intentional or reckless infliction of mental

  suffering.

          269)     At all times material, DEFENDANTS GUTIERREZ, LEYVA, and PEREZ knew or

  should have known that it was likely that PLAINTIFF RODRIGUEZ would suffer emotional distress

  from their behavior.

          270)     These actions have caused severe emotional distress to PLAINTIFF RODRIGUEZ.

          271)     As a direct and proximate result PLAINTIFF RODRIGUEZ suffered mental anguish,

  mental suffering and loss of capacity for the enjoyment of life. He suffered grievously, was brought

  into public scandal with great humiliation, endured mental suffering and aggravation of his physical

  and mental condition and suffered a damaged reputation. The losses and damages are either

  permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages

  in the future.

          WHEREFORE, PLAINTIFF RODRIGUEZ prays in regard to DEFENDANTS LEYVA,

  PEREZ, and GUTIERREZ:

                   a)     Judgment for compensatory damages in excess of thirty thousand dollars

  ($30,000);

                   b)     Judgment for exemplary damages;

                                                  -61-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 62 of 92




                 c)       Costs of suit;

                 d)       Trial by jury as to all issues so triable; and

                 e)       Such other relief as this Honorable Court may deem just and appropriate.



                                               COUNT 16

    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS OF PLAINTIFF HUERTA
                               BY TOWN


  For her cause of action against DEFENDANT TOWN in Count 16, PLAINTIFF HUERTA states:

         272)    PLAINTIFF HUERTA realleges and adopts as if fully set forth in Count 16, the

  allegations of paragraphs 1 through 177.

         273)    At all times material, PLAINTIFF HUERTA had a close personal relationship with

  PLAINTIFF RODRIGUEZ. PLAINTIFF HUERTA was and is the fiancé of PLAINTIFF

  RODRIGUEZ and they have been in a committed relationship and cohabited for many years.

  PLAINTIFF HUERTA is the mother of the children of PLAINTIFF RODRIGUEZ who lived at the

  residence.

         274)    At all times material, PLAINTIFF HUERTA was present and observed when

  PLAINTIFF RODRIGUEZ was grabbed, pummeled, beaten, and choked by DEFENDANTS

  GUTIERREZ, LEYVA, and PEREZ. PLAINTIFF HUERTA was present and she observed when

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ illegally entered her residence and violated

  her right to privacy.

         275)    PLAINTIFF HUERTA was present and observed when DEFENDANTS

  GUTIERREZ, LEYVA, and PEREZ illegally handcuffed PLAINTIFF RODRIGUEZ.



                                                    -62-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 63 of 92




  Contemporaneously, PLAINTIFF HUERTA was threatened by GUTIERREZ with arrest for video

  recording.

         276)    As a result of observing and being involved in those events, PLAINTIFF HUERTA

  suffered severe and grave injuries.

         277)    The gravity of the emotional injuries to PLAINTIFF HUERTA was clearly

  foreseeable to DEFENDANTS GUTIERREZ, LEYVA, and PEREZ. At all times material

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were the agents, employees and servants of

  DEFENDANT TOWN and DEFENDANT TOWN was the respondeat superior of DEFENDANTS

  GUTIERREZ, LEYVA, and PEREZ.

         278)    As a direct and proximate result PLAINTIFF HUERTA suffered mental anguish, and

  loss of capacity for the enjoyment of life. She suffered grievously, was brought into public scandal

  with great humiliation, endured mental suffering and aggravation of her physical and mental

  condition and suffered a damaged reputation. The losses and damages are either permanent or

  continuing in nature and PLAINTIFF HUERTA will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF HUERTA prays in regard to DEFENDANT TOWN:

                 a)      Judgment for compensatory damages in excess of thirty thousand dollars

  ($30,000);

                 b)      Costs of suit;

                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as this Honorable Court may deem just and appropriate.




                                                   -63-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 64 of 92




                                               COUNT 17

    SECTION 1983 FOURTH AMENDMENT UNLAWFUL SEARCH BY DEFENDANTS
          GUTIERREZ, LEYVA, AND PEREZ OF PLAINTIFF RODRIGUEZ


  For his cause of action against DEFENDANTS GUTIERREZ, LEYVA, and PEREZ in Count 17,

  PLAINTIFF RODRIGUEZ states:

            279)   PLAINTIFF RODRIGUEZ realleges and adopts as if fully set forth in Count 17, the

  allegations of paragraphs 1 through 177.

            280)   The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ constitute an

  unlawful search of and unlawful entry upon the PROPERTY and residence of PLAINTIFF

  RODRIGUEZ in violation of his Fourth Amendment rights within the meaning of 42 U.S.C. § 1983.

            281)   The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were done with

  malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design to injure or

  oppress PLAINTIFF RODRIGUEZ and were done with a reckless or callous indifference to the

  federally protected rights of PLAINTIFF RODRIGUEZ.

            282)   As a direct and proximate result PLAINTIFF RODRIGUEZ suffered physical injury,

  and loss of his freedom, mental anguish, mental suffering, attorney fees, and costs of bond and

  defense and loss of capacity for the enjoyment of life. He suffered grievously, was brought into

  public scandal with great humiliation, endured mental suffering and aggravation of his physical and

  mental condition and suffered a damaged reputation. The losses and damages are either permanent

  or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages in the

  future.




                                                   -64-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 65 of 92




         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages in excess of $30,000 dollars against

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ;

                 b)      Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, & PEREZ;

                 c)      Costs of suit;

                 d)      Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 e)      Trial by jury as to issues so triable; and

                 f)      Such other relief as this Honorable Court may deem just and appropriate.



                                              COUNT 18

    SECTION 1983 FOURTH AMENDMENT UNLAWFUL SEARCH BY DEFENDANTS
            GUTIERREZ, LEYVA, AND PEREZ OF PLAINTIFF HUERTA


  For her cause of action against DEFENDANTS GUTIERREZ, LEYVA, and PEREZ in Count 18,

  PLAINTIFF HUERTA states:

         283)    PLAINTIFF HUERTA realleges and adopts as if fully set forth in Count 18, the

  allegations of paragraphs 1 through 177.

         284)    The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ constitute an

  unlawful search of and unlawful entry upon the PROPERTY and residence of PLAINTIFF HUERTA

  in violation of her Fourth Amendment rights within the meaning of 42 U.S.C. § 1983.

         285)    With regard to the violations of the constitutional rights of PLAINTIFF HUERTA

  as alleged in this count, the actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were

  done with malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design

                                                  -65-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 66 of 92




  to injure or oppress PLAINTIFF and were done with a reckless or callous indifference to the 239)

          286) As a direct and proximate result PLAINTIFF HUERTA suffered physical injury, and

  loss of her freedom, mental anguish, attorney fees, and costs of bond and defense, mental suffering

  and loss of capacity for the enjoyment of life. He suffered grievously, was brought into public

  scandal with great humiliation, endured mental suffering and aggravation of her physical and mental

  condition and suffered a damaged reputation. The losses and damages are either permanent or

  continuing in nature and PLAINTIFF HUERTA will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF HUERTA prays:

                 a)     Judgment for compensatory damages in excess of $30,000 dollars against

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ;

                 b)     Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, & PEREZ;

                 c)     Costs of suit;

                 d)     Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 e)     Trial by jury as to issues so triable; and

                 f)     Such other relief as this Honorable Court may deem just and appropriate.




                                                 -66-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 67 of 92




                                               COUNT 19

     SECTION 1983 FOURTH AMENDMENT UNLAWFUL ARREST/SEIZURE BY
    DEFENDANTS GUTIERREZ, LEYVA, AND PEREZ OF PLAINTIFF RODRIGUEZ


  For his cause of action against DEFENDANT PEREZ in Count 19, PLAINTIFF RODRIGUEZ

  states:

            287)   PLAINTIFF RODRIGUEZ realleges and adopts as if fully set forth in Count 19, the

  allegations of paragraphs 1 through 177.

            288)   The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ with regard to

  the grand theft charge constitute an unlawful arrest of PLAINTIFF RODRIGUEZ for grand theft in

  violation of his Fourth Amendment rights within the meaning of 42 U.S.C. § 1983.

            289)   The actions of DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were done with

  malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design to injure or

  oppress PLAINTIFF RODRIGUEZ and were done with a reckless or callous indifference to the

  federally protected rights of PLAINTIFF RODRIGUEZ.

            290)   As a direct and proximate result PLAINTIFF RODRIGUEZ suffered cost of bond,

  physical injury, and loss of his freedom, mental anguish, attorney fees, and costs of bond and

  defense, mental suffering and loss of capacity for the enjoyment of life. He suffered grievously, was

  brought into public scandal with great humiliation, endured mental suffering and aggravation of his

  physical and mental condition and suffered a damaged reputation. The losses and damages are either

  permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and damages

  in the future.




                                                   -67-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 68 of 92




         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                   a)     Judgment for compensatory damages in excess of $30,000 dollars against

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ;

                   b)     Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, and PEREZ;

                   c)     Costs of suit;

                   d)     Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                   e)     Trial by jury as to issues so triable; and

                   f)     Such other relief as this Honorable Court may deem just and appropriate

  .

                                               COUNT 20

        SECTION 1983 FOURTH AMENDMENT ILLEGAL ARREST/SEIZURE BY
        DEFENDANTS GUTIERREZ, LEYVA, PEREZ, DOE, J.E. PEREZ, MILLER,
            CALLEJAS, DIAZ AND TORRES OF PLAINTIFF RODRIGUEZ


  For his cause of action against DEFENDANTS GUTIERREZ, LEYVA, PEREZ, DOE, J.E. PEREZ,

  MILLER, CALLEJAS, DIAZ and TORRES in Count 20, PLAINTIFF RODRIGUEZ states:

         291)      PLAINTIFF RODRIGUEZ realleges and adopts as if fully set forth in Count 20, the

  allegations of paragraphs 1 through 177.

         292)      The actions of DEFENDANTS GUTIERREZ, LEYVA, PEREZ, DOE, J.E. PEREZ,

  MILLER, CALLEJAS, DIAZ and TORRES with regard to the charges of batteries of law

  enforcement officers and resisting officers with violence constitute an unlawful arrest/seizure of

  PLAINTIFF RODRIGUEZ in violation of his Fourth Amendment rights within the meaning of 42

  U.S.C. § 1983.


                                                   -68-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 69 of 92




         293)   When the actions occurred DEFENDANTS GUTIERREZ, LEYVA, PEREZ, and

  TORRES were without police and law enforcement powers/authority

         294)   With regard to the violations of the constitutional rights of PLAINTIFF RODRIGUEZ

  as alleged in this count, the actions of DEFENDANTS GUTIERREZ, LEYVA, PEREZ, DOE, J.E.

  PEREZ, MILLER, CALLEJAS, DIAZ and TORRES were done with malicious intent, ill will, spite,

  intent to injure, evil motive, wickedness, formed design to injure or oppress PLAINTIFF

  RODRIGUEZ and were done with a reckless or callous indifference to the federally protected rights

  of PLAINTIFF RODRIGUEZ.

         295)   As a direct and proximate result of the acts described above, in violation of 42 U.S.C

  §1983, PLAINTIFF RODRIGUEZ suffered grievously, has been brought into public scandal, and

  with great humiliation, mental suffering, and damaged reputation, including business

  reputation/goodwill.

         296)   As a further direct and proximate result of the conduct DEFENDANTS GUTIERREZ,

  LEYVA, PEREZ, DOE, J.E. PEREZ, MILLER, CALLEJAS, DIAZ and TORRES, PLAINTIFF

  RODRIGUEZ suffered mental anguish, attorney fees, costs of bond and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing and PLAINTIFF RODRIGUEZ will

  suffer the losses in the future, in violation of the civil and constitutional rights of PLAINTIFF

  RODRIGUEZ.




                                                 -69-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 70 of 92




         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages in excess of $30,000 dollars against

  DEFENDANTS GUTIERREZ, LEYVA, PEREZ, DOE, J.E. PEREZ, MILLER, CALLEJAS, DIAZ

  and TORRES;

                 b)      Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, PEREZ, DOE, J.E. PEREZ, MILLER, CALLEJAS, DIAZ and TORRES;

                 c)      Costs of suit;

                 d)      Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 e)      Trial by jury as to issues so triable; and

                 f)      Such other relief as this Honorable Court may deem just and appropriate.



                                              COUNT 21

   NEGLIGENT HIRING AND RETENTION OF GUTIERREZ CLAIM BY PLAINTIFFS
   RODRIGUEZ AND HUERTA AGAINST TOWN AND DEFENDANT SAID-JINETE IN
           HER OFFICIAL CAPACITY AS CHIEF OF POLICE (STATE)

  For their cause of action against DEFENDANT TOWN in Count 21, PLAINTIFFS RODRIGUEZ

  and HUERTA state:

         297)    PLAINTIFFS RODRIGUEZ and HUERTA reallege and adopt, as if fully set forth

  in Count 21, the allegations of paragraphs 1 through 177.

         298)    At all times material, Defendant TOWN, COUNCIL and CHIEF were responsible

  for implementing the rules and regulations in regard to hiring, screening, controlling, disciplining,

  retaining, and assigning police officers to their duties.

         299)    At no time, either prior to employment of DEFENDANT GUTIERREZ or his

  assignment to duties to where it was foreseeable that DEFENDANT GUTIERREZ would be required

                                                   -70-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 71 of 92




  to utilize his weapon, utilize force to effectuate an arrest, enter onto private properties to conduct

  arrests or searches, cause individuals to be arrested, seized, searched, imprisoned, or detained,

  request other law enforcement officers to arrest, imprison, or detain individuals or otherwise utilize

  their powers as a law enforcement officer, or request other law enforcement officers to utilize their

  weapons or law enforcement powers, did the DEFENDANT TOWN, COUNCIL and CHIEF take

  reasonable steps to ascertain whether DEFENDANT GUTIERREZ was emotionally or intellectually

  capable of performing such law enforcement duties and did not have a propensity toward violence

  and the use of excessive force, toward over-reaction to situations he was likely to encounter, toward

  being intellectually incapable of interpreting the illegality of stopping, detaining, and imprisoning

  individuals in situations he was likely to encounter or to utilize his authority as a law enforcement

  officer.

             300)   In addition, the DEFENDANT TOWN and CHIEF received actual notice of the

  dangerous and incompetent propensities of DEFENDANT GUTIERREZ as early as the time he

  applied for a position as a law enforcement officer with the TOWN when DEFENDANT

  GUTIERREZ completed an application for employment and a background investigation of

  DEFENDANT GUTIERREZ was completed.

             301)   At no time, either prior to the employment of DEFENDANT GUTIERREZ or his

  assignment to duties to where it was foreseeable that DEFENDANT GUTIERREZ would be required

  to:

             a)     utilize a weapon;

             b)     enter onto private properties to conduct arrests or searches;

             c)     cause individuals to be arrested, seized, searched, imprisoned or detained;



                                                    -71-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 72 of 92




         d)      use force with regard to individuals to be arrested, seized, searched, imprisoned, or

         detained, or in regard to individuals who were arrested, seized, searched, imprisoned, or

         detained;

         e)      testify truthfully and accurately, complete reports truthfully and accurately, and

         respond to questions truthfully and accurately; or

         f)      request other law enforcement officers to do any of the actions of a - e.

  did the DEFENDANT TOWN, COUNCIL or the CHIEF take reasonable steps to ascertain whether

  DEFENDANT GUTIERREZ was emotionally or intellectually capable of performing such law

  enforcement duties and did not have a propensity toward violence and the use of excessive force,

  toward over-reaction to situations he was likely to encounter, or toward being intellectually incapable

  of interpreting the legality of stopping, detaining, and imprisoning individuals, conducting searches

  of people and places, use of force, denying First Amendment rights, and, understanding procedures,

  policies, and the law in situations he was likely to encounter.

         302)    The DEFENDANT TOWN and COUNCIL were negligent in their failure to act upon

  such notice in that the DEFENDANT TOWN and COUNCIL did not investigate, evaluate and

  review the background investigation of DEFENDANT GUTIERREZ, abdicated its responsibility

  to evaluate the credentials of DEFENDANT GUTIERREZ and other applicants to a position of

  police officer of the DEFENDANT TOWN, and instead the TOWN and COUNCIL deferred to the

  sole discretion and decision making of the CHIEF of Police.

         303)    The DEFENDANT TOWN and COUNCIL also abdicated their responsibility to

  examine the qualifications of GUTIERREZ and other officer nominees/candidates of the

  DEPARTMENT with any rank, designation, appointment, promotion, and employment and to

  determine whether GUTIERREZ and other officer nominees/candidates were fit candidates for

                                                   -72-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 73 of 92




  promotion, designation, appointment and employment. Again, contrary to law, DEFENDANT

  TOWN and COUNCIL deferred to the sole discretion and decision making of the CHIEF of Police

         304)    The CHIEF, knowing of the past misconduct of GUTIERREZ, took no scrutiny to

  review the activities of GUTIERREZ to make sure the prior conduct of GUTIERREZ did not repeat

  itself. Further, the CHIEF made the affirmative decision to not inform the TOWN COUNCIL

          305) The DEFENDANT TOWN and COUNCIL, and the CHIEF were negligent in the

  hiring and retention of DEFENDANT GUTIERREZ as a purported police officer of DEFENDANT

  MEDLEY.

         306)    The injuries suffered by PLAINTIFFS HUERTA and RODRIGUEZ were the direct

  result of the previously described acts, omissions, policies or customs.

         307)    As a direct and proximate result of the acts described above, PLAINTIFFS HUERTA

  and RODRIGUEZ were injured in and about their bodies and extremities, suffered attorney fees, and

  costs of bond and defense, suffered pain therefrom, incurred medical expenses for the treatment of

  injuries. The injuries are either permanent or continuing in nature and PLAINTIFFS HUERTA and

  RODRIGUEZ will suffer the losses and impairment in the future. As a further direct and proximate

  result, PLAINTIFFS HUERTA and RODRIGUEZ have suffered grievously, have been brought into

  public scandal and with great humiliation, mental suffering and damaged reputation. As a further

  direct and proximate result, PLAINTIFFS HUERTA and RODRIGUEZ suffered mental anguish,

  loss of capacities for the enjoyment of life, and loss of their freedoms.

         WHEREFORE, PLAINTIFFS HUERTA and RODRIGUEZ pray against DEFENDANT

  TOWN:

                 a)      Judgment for compensatory damages in excess of $30,000.00;

                 b)      Costs of suit;

                                                  -73-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 74 of 92




                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as its Honorable Court may deem just and appropriate.



                                              COUNT 22

   SECTION 1983 HIRING, RETENTION AND SUPERVISION CLAIM BY PLAINTIFFS
                  RODRIGUEZ AND HUERTA AGAINST TOWN

  For their cause of action against DEFENDANT TOWN in Count 22, PLAINTIFFS RODRIGUEZ

  and HUERTA state:

         308)    PLAINTIFFS RODRIGUEZ and HUERTA reallege and adopt, as if fully set forth

  in Count 22, the allegations of paragraphs 1 through 177 and 298 through 306.



         309)    DEFENDANTS TOWN and CHIEF were deliberately indifferent to the risk that a

  violation of the constitutional rights of the PLAINTIFFS as herein asserted would be committed by

  DEFENDANT GUTIERREZ as a result of the DEFENDANTS TOWN and CHIEF hiring him and

  allowing him to remain as a police officer in that the DEFENDANTS TOWN and CHIEF failed to

  adequately scrutinize the background and performance of DEFENDANT GERMAN GUTIERREZ.

         310)    DEFENDANTS TOWN and CHIEF were deliberately indifferent in that they failed

  to determine whether DEFENDANT GUTIERREZ posed a threat to the public because he was

  incapable of performing the duties of a police officer and would engage in inappropriate and illegal

  actions in that capacity.

         At no time, either prior to the employment of DEFENDANT GUTIERREZ or his assignment

  to duties to where it was foreseeable that DEFENDANT GUTIERREZ would be required to:

         a)      utilize a weapon;


                                                   -74-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 75 of 92




         b)      enter onto private properties to conduct arrests or searches;

         c)      cause individuals to be arrested, seized, searched, imprisoned or detained;

         d)      use force with regard to individuals to be arrested, seized, searched, imprisoned, or

         detained, or in regard to individuals who were arrested, seized, searched, imprisoned, or

         detained;

         e)      testify truthfully and accurately, complete reports truthfully and accurately, and

         respond to questions truthfully and accurately; or

         f)      request other law enforcement officers to do any of the actions of a - e.

  did the DEFENDANT TOWN, COUNCIL or the CHIEF take reasonable steps to ascertain whether

  DEFENDANT GUTIERREZ was emotionally or intellectually capable of performing such law

  enforcement duties and did not have a propensity toward violence and the use of excessive force,

  toward over-reaction to situations he was likely to encounter, or toward being intellectually incapable

  of interpreting the legality of stopping, detaining, and imprisoning individuals, conducting searches

  of people and places, use of force, denying First Amendment rights, and, understanding procedures,

  policies, and the law in situations he was likely to encounter.

         311)    DEFENDANTS TOWN and CHIEF failed to perform the adequate scrutiny of a

  reasonable policymaker to conclude that the plainly obvious consequence of the decision to hire and

  retain DEFENDANT GUTIERREZ as a law enforcement officer would result in the deprivation of

  the constitutionally protected rights of third parties like the PLAINTIFFS and that such failure

  reflected a conscious disregard for the high risk that DEFENDANT GUTIERREZ would transgress

  the PLAINTIFFS’s constitutional rights.




                                                   -75-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 76 of 92




         312)    The injuries suffered by PLAINTIFFS HUERTA and RODRIGUEZ were the direct

  result of the previously described acts, omissions, policies or customs of the DEFENDANTS TOWN

  and CHIEF.

         313)    As a direct and proximate result of the acts described above, in violation of 42 United

  States Code section 1983, PLAINTIFFS HUERTA and RODRIGUEZ were injured in and about

  their bodies and extremities, suffered pain therefrom, incurred medical expenses for the treatment

  of the injuries, suffered physical handicaps. The injuries are either permanent or continuing in nature

  and PLAINTIFFS will suffer the losses and impairment in the future. As a further direct and

  proximate result, PLAINTIFFS have suffered grievously, have been brought into public scandal and

  with great humiliation, mental suffering and damaged reputation. As a further direct and proximate

  result, PLAINTIFFS have suffered mental anguish, loss of capacities for the enjoyment of life, and

  loss of their freedoms and civil rights.

         WHEREFORE, PLAINTIFFS HUERTA and RODRIGUEZ pray against DEFENDANT

  TOWN:

         a)      Judgment for compensatory damages in excess of $50,000.00;

         b)      Costs of suit;

         c)      Reasonable attorney’s fees;

         d)      Trial by jury as to all issues so triable; and

         e)      Such other relief as its Honorable Court may deem just and appropriate.




                                                   -76-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 77 of 92




                                              COUNT 23

      42 U.S.C. § 1983 VIOLATION OF FOURTH AMENDMENT EXCESSIVE FORCE
       CLAIM BY PLAINTIFF RODRIGUEZ AGAINST DEFENDANTS GUTIERREZ,
                             LEYVA, TORRES, and PEREZ


  For his cause of action against DEFENDANTS GUTIERREZ, LEYVA, TORRES, and PEREZ,

  individually, in Count 23, PLAINTIFF RODRIGUEZ states:

         314)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 23, the

  allegations of paragraphs 1 through 177        .

          315)   This cause of action is brought by PLAINTIFF RODRIGUEZ against DEFENDANTS

  GUTIERREZ, LEYVA, TORRES, and PEREZ for deprivation of constitutional rights within the

  meaning of 42 U.S.C. § 1983.

         316)    While DEFENDANTS GUTIERREZ, LEYVA, TORRES, and PEREZ were acting

  under the authority of the State of Florida and under color of law as purported police officers in the

  employ of DEFENDANT TOWN, they subjected PLAINTIFF RODRIGUEZ to the deprivation of

  the rights and privileges by the Constitution of the United States to be secure in his person against

  the use of excessive force under the Fourth Amendment within the meaning of 42 U.S.C. § 1983.

         317)    All touching of PLAINTIFF RODRIGUEZ by DEFENDANTS GUTIERREZ,

  LEYVA, TORRES, and PEREZ outside of the DEFENDANT TOWN was excessive because they

  had no police powers.

         318)    With regard to the violations of the constitutional rights of RODRIGUEZ as alleged

  in this count, the actions of DEFENDANTS GUTIERREZ, LEYVA, TORRES, and PEREZ were

  done with malicious intent, ill will, spite, intent to injure, evil motive, wickedness, formed design

  to injure or oppress PLAINTIFF RODRIGUEZ and were done with a reckless or callous indifference


                                                     -77-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 78 of 92




  to the federally protected rights of PLAINTIFF RODRIGUEZ entitling PLAINTIFF RODRIGUEZ

  to an award of exemplary damages against DEFENDANTS GUTIERREZ, LEYVA, TORRES, and

  PEREZ in each of their individual capacities.

         319)    As a direct and proximate result of the above-mentioned unconstitutional acts of

  DEFENDANTS GUTIERREZ, LEYVA, TORRES, and PEREZ, PLAINTIFF RODRIGUEZ

  suffered mental anguish, loss of capacity for the enjoyment of life, physical injury, humiliation

  personally, and loss of his freedom and civil rights. He suffered grievously, was brought into public

  scandal with great humiliation, attorney fees, and costs of bond and defense, endured mental

  suffering and aggravation of his physical and mental condition and suffered a damaged reputation.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays:

                 a)      Judgment for compensatory damages in excess of $30,000 against

  DEFENDANTS GUTIERREZ, LEYVA, TORRES and PEREZ;

                 b)      Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, TORRES and PEREZ;

                 c)      Costs of suit;

                 d)      Reasonable attorney’s fees pursuant to 42 U.S.C. § 1988;

                 e)      Trial by jury as to all issues so triable; and

                 f)      Such other relief as its Honorable Court may deem just and appropriate.

  .




                                                   -78-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 79 of 92




                                              COUNT 24

   NEGLIGENT FAILURE TO TRAIN CLAIM BY PLAINTIFF RODRIGUEZ AGAINST
                          TOWN AND CHIEF


  For his cause of action against DEFENDANTS TOWN and CHIEF, in Count 24, PLAINTIFF

  RODRIGUEZ states:

         320)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 24, the

  allegations of paragraphs 1 through 177

         321)    DEFENDANTS TOWN and CHIEF owed a duty of reasonable care to PLAINTIFF

  RODRIGUEZ in operating its police department to properly instruct and/or direct and/or train and/or

  supervise DEFENDANTS GUTIERREZ, LEYVA, PEREZ and TORRES.

         322)    DEFENDANT TOWN breached that duty.

         323)    The above described negligence was the proximate cause of the injuries sustained by

  PLAINTIFF RODRIGUEZ by the illegal entry onto his property and into the residence, his illegal

  arrest, his malicious prosecution, the batteries committed on him, and the emotional stress he

  endures.

         324)     As a direct and proximate result PLAINTIFF RODRIGUEZ suffered loss of his

  freedom, suffered loss of his liberty, mental anguish, and loss of capacity for the enjoyment of life.

  He endured mental suffering and aggravation of his mental condition. The losses and damages are

  either permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and

  damages in the future.

         WHEREFORE, PLAINTIFF and RODRIGUEZ prays against DEFENDANT TOWN:

                 a)        Judgment for compensatory damages in excess of $30,000.00;

                 b)        Costs of suit;

                                                  -79-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 80 of 92




                 c)     Trial by jury as to all issues so triable; and

                 d)     Such other relief as its Honorable Court may deem just and appropriate.



                                             COUNT 25

   NEGLIGENT FAILURE TO TRAIN CLAIM BY PLAINTIFF RODRIGUEZ AGAINST
                                DADE


         For his cause of action against DEFENDANT DADE in Count 25, PLAINTIFF

  RODRIGUEZ states:

         325)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 25, the

  allegations of paragraphs 1 through 177

         326)    DEFENDANT DADE owed a duty of reasonable care to PLAINTIFF RODRIGUEZ

  in operating its police department to properly instruct and/or direct and/or train and/or supervise

  DEFENDANTS DOE, J.E. PEREZ, MILLER, CALLEJAS, and DIAZ.

         327)    DEFENDANT DADE breached that duty.

         328)    The above described negligence was the proximate cause of the injuries sustained by

  PLAINTIFF RODRIGUEZ including his illegal arrest and seizure, his malicious prosecution, the

  batteries committed on him, and the emotional stress he endures.

         329)    As a direct and proximate result, PLAINTIFF RODRIGUEZ suffered cost of bond,

  physical injury, and loss of his freedom, suffered loss of his liberty, mental anguish, costs of

  representation and costs of bond and loss of capacity for the enjoyment of life. He suffered

  grievously, was brought into public scandal with great humiliation, endured mental suffering and

  aggravation of his physical and mental condition and suffered a damaged reputation. The losses and



                                                  -80-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 81 of 92




  damages are either permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the

  losses and damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays against DEFENDANT DADE:

                 a)     Judgment for compensatory damages in excess of $30,000.00;

                 b)     Costs of suit;

                 c)     Trial by jury as to all issues so triable; and

                 d)     Such other relief as its Honorable Court may deem just and appropriate.



                                             COUNT 26

     NEGLIGENT FAILURE TO TRAIN CLAIM BY PLAINTIFF HUERTA AGAINST
                           TOWN AND CHIEF

  For her cause of action against DEFENDANTS TOWN and CHIEF, in Count 26, PLAINTIFF

  HUERTA states:

         330)    PLAINTIFF HUERTA realleges and adopts, as if fully set forth in Count 26, the

  allegations of paragraphs 1 through 177.

         331)    DEFENDANTS MEDLEY and CHIEF owed a duty of reasonable care to PLAINTIFF

  HUERTA in operating its police department to properly instruct and/or direct and/or train and/or

  supervise DEFENDANTS GUTIERREZ, LEYVA and PEREZ.

         332)    DEFENDANTS MEDLEY and CHIEF breached that duty.

         333)    The above described negligence was the proximate cause of the injuries sustained by

  PLAINTIFF HUERTA by the illegal entry onto her property and into the residence, the threat she

  received, and the emotional stress she endures.




                                                  -81-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 82 of 92




         334)     As a direct and proximate result PLAINTIFF HUERTA suffered mental anguish, and

  loss of capacity for the enjoyment of life. She endured mental suffering and aggravation of her

  mental condition. The losses and damages are either permanent or continuing in nature and

  PLAINTIFF HUERTA will suffer the losses and damages in the future.

         WHEREFORE, PLAINTIFF HUERTA prays against DEFENDANT TOWN:

                 a)      Judgment for compensatory damages in excess of $30,000.00;

                 b)      Costs of suit;

                 c)      Trial by jury as to all issues so triable; and

                 d)      Such other relief as its Honorable Court may deem just and appropriate.



                                               COUNT 27

    FAILURE TO TRAIN UNDER 1983 CLAIM BY PLAINTIFF RODRIGUEZ AGAINST
     TOWN AND SAID-JINETE IN HER OFFICIAL CAPACITY AS CHIEF OF POLICE

  For his cause of action against DEFENDANTS TOWN and SAID-JINETE in her official capacity

  as CHIEF OF POLICE, in Count 27, PLAINTIFF RODRIGUEZ states:

         335)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 27, the

  allegations of paragraphs 1 through 177.

         336)    PLAINTIFF RODRIGUEZ’s rights have been violated under the First, Fourth, and

  Fourteenth Amendments to the United States Constitution by DEFENDANTS TOWN and CHIEF

  within the meaning of 42 U.S.C. § 1983..

         337)    DEFENDANTS TOWN and CHIEF, as a matter of policy and practice acted with a

  callous, reckless and deliberate indifference to the rights of PLAINTIFF RODRIGUEZ under the

  Constitution and the laws of the United States, in that they failed to adequately train and educate the


                                                   -82-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 83 of 92




  police officers and purported police officers of the TOWN including DEFENDANTS GUTIERREZ,

  LEYVA, PEREZ and TORRES and by misinforming them of their authority under the MAA and the

  processes necessary and required to invoke the MAA in connection with fundamental and recurring

  constitutional duties and as a result failed to train DEFENDANTS GUTIERREZ, LEYVA, PEREZ

  and TORRES to properly conduct an investigation, utilize the MAA, and understand the rights of the

  public.

            338)   Such actions by the TOWN and CHIEF encouraged the police officers and purported

  police officers including DEFENDANTS GUTIERREZ, LEYVA, PEREZ and TORRES to engage

  in unlawful conduct which caused PLAINTIFF RODRIGUEZ to be subjected to deprivation of his

  civil rights,

            339)   DEFENDANTS TOWN and CHIEF were supervisors and final decision makers, as

  a matter of policy and practice, have with deliberate indifference caused DEFENDANTS

  GUTIERREZ, LEYVA, PEREZ and TORRES to engage in unlawful conduct which caused

  PLAINTIFF RODRIGUEZ to be subjected to deprivation of his civil rights.

            340)   By reason of the unlawful seizure and search, detention and arrest, batteries, excessive

  force, infliction of emotional distress and malicious prosecution of PLAINTIFF RODRIGUEZ,

  PLAINTIFF RODRIGUEZ suffered loss of liberty, mental anguish, emotional distress, physical pain

  and injury, legal expenses, cost of bond, humiliation and he was otherwise injured.

            341)   As a direct and proximate result PLAINTIFF RODRIGUEZ suffered loss of his

  freedom, suffered loss of her liberty, mental anguish, and loss of capacity for the enjoyment of life.

  He endured mental suffering and aggravation of his mental condition. The losses and damages are

  either permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and

  damages in the future.

                                                    -83-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 84 of 92




         WHEREFORE, PLAINTIFF RODRIGUEZ prays against DEFENDANT TOWN and CHIEF:
                 a)      Judgment for compensatory damages in excess of $30,000.00;
                 b)      Attorney fees;
                 c)      Costs of suit;
                 d)      Trial by jury as to all issues so triable; and
                 e)      Such other relief as its Honorable Court may deem just and appropriate.



                                               COUNT 28

     FAILURE TO TRAIN UNDER 1983 CLAIM BY PLAINTIFF HUERTA AGAINST
    TOWN AND SAID-JINETE IN HER OFFICIAL CAPACITY AS CHIEF OF POLICE

  For her cause of action against DEFENDANTS TOWN and CHIEF, in Count 28, PLAINTIFF

  HUERTA states:

         342)    PLAINTIFF HUERTA realleges and adopts, as if fully set forth in Count 28, the

  allegations of paragraphs 1 through 177.

         343)    PLAINTIFF HUERTA’s rights have been violated under the First, Fourth, and

  Fourteenth Amendments to the United States Constitution by DEFENDANTS TOWN and CHIEF

  within the meaning of 42 U.S.C. § 1983.

         344)    DEFENDANTS TOWN and CHIEF, as a matter of policy and practice acted with a

  callous, reckless and deliberate indifference to the rights of the PLAINTIFF HUERTA under the

  Constitution and the laws of the United States, in that they failed to adequately train and educate the

  police officers and purported police officers of the TOWN including DEFENDANTS GUTIERREZ,

  LEYVA, PEREZ and TORRES and by misinforming them of their authority under the MAA and the

  processes necessary and required to invoke the MAA in connection with fundamental and recurring

  constitutional duties and as a result failed to train DEFENDANTS GUTIERREZ, LEYVA, PEREZ



                                                   -84-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 85 of 92




  and TORRES to properly conduct an investigation, utilize the MAA, and understand the rights of the

  public.

            345)   Such actions by the TOWN and CHIEF encouraged the police officers and purported

  police officers including DEFENDANTS GUTIERREZ, LEYVA, PEREZ and TORRES to engage

  in unlawful conduct which caused PLAINTIFF HUERTA to be subjected to deprivation of her civil

  rights have with deliberate indifference caused DEFENDANTS GUTIERREZ, LEYVA, PEREZ and

  TORRES to engage in unlawful conduct which caused HUERTA to be subjected to deprivation of

  her civil rights.

            346)   By reason of the unlawful seizure and search, infliction of emotional distress of

  PLAINTIFF        HUERTA, PLAINTIFF HUERTA suffered mental anguish, emotional distress,

  humiliation and she was otherwise injured.

            347)      As a direct and proximate result PLAINTIFF HUERTA suffered loss of her privacy,,

  mental anguish, and loss of capacity for the enjoyment of life. She endured mental suffering and

  aggravation of her mental condition. The losses and damages are either permanent or continuing in

  nature and PLAINTIFF HUERTA will suffer the losses and damages in the future.

            WHEREFORE, PLAINTIFF HUERTA prays against DEFENDANT TOWN and CHIEF:

                   a)       Judgment for compensatory damages in excess of $30,000.00;

                   b)       Attorney fees;

                   c)       Costs of suit;

                   d)       Trial by jury as to all issues so triable; and

                   e)       Such other relief as its Honorable Court may deem just and appropriate.




                                                      -85-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 86 of 92




                                              COUNT 29

    FAILURE TO TRAIN CLAIM UNDER 1983 BY PLAINTIFF RODRIGUEZ AGAINST
                                 DADE


  For his cause of action against DEFENDANT DADE in Count 29, PLAINTIFF RODRIGUEZ states:

         348)    PLAINTIFF RODRIGUEZ realleges and adopts, as if fully set forth in Count 29, the

  allegations of paragraphs 1 through 177.

         349)    PLAINTIFF RODRIGUEZ’s rights have been violated under the First, Fourth, and

  Fourteenth Amendments to the United States Constitution by the DEFENDANT DADE.

         350)    DEFENDANT DADE, as a matter of policy and practice acted with a callous, reckless

  and deliberate indifference to the rights of PLAINTIFF RODRIGUEZ under the Constitution and the

  laws of the United States, in that DADE failed to adequately train and educate the police officers of

  DADE including DEFENDANTS DOE, J.E. PEREZ, MILLER, CALLEJAS, and DIAZ and by

  misinforming them of the authority granted under the MAA to other police departments and their

  officers and the processes necessary and required to invoke the MAA in connection with fundamental

  and recurring constitutional duties and as a result failed to train DEFENDANTS DOE, J.E. PEREZ,

  MILLER, CALLEJAS, and DIAZ to properly conduct an investigation whether the MAA was in force

  and effect and understand the rights of the public.

         351)    Such actions by DEFENDANT DADE encouraged the police officers including

  DEFENDANTS DOE, J.E. PEREZ, MILLER, CALLEJAS, and DIAZ to engage in unlawful conduct

  which caused PLAINTIFF RODRIGUEZ to be subjected to deprivation of his civil rights,

         352)    DEFENDANT DADE was supervisor and final decision maker, as a matter of policy

  and practice, has with deliberate indifference caused DEFENDANTS DOE, J.E. PEREZ, MILLER,



                                                  -86-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 87 of 92




  CALLEJAS, and DIAZ to engage in unlawful conduct which caused PLAINTIFF RODRIGUEZ to

  be subjected to deprivation of his civil rights.

         353)    By reason of the unlawful seizure and search, detention and arrest, batteries, excessive

  force, infliction of emotional distress and malicious prosecution of PLAINTIFF RODRIGUEZ,

  PLAINTIFF RODRIGUEZ suffered loss of liberty, mental anguish, emotional distress, physical pain

  and injury, legal expenses, cost of bond, humiliation and he was otherwise injured.

         354)     As a direct and proximate result PLAINTIFF RODRIGUEZ suffered loss of his

  freedom, suffered loss of his liberty, mental anguish, and loss of capacity for the enjoyment of life.

  He endured mental suffering and aggravation of her mental condition. The losses and damages are

  either permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and

  damages in the future.

         WHEREFORE, PLAINTIFF RODRIGUEZ prays against DEFENDANT DADE:

                 a)        Judgment for compensatory damages in excess of $30,000.00;

                 b)        Attorney fees;

                 c)        Costs of suit;

                 d)        Trial by jury as to all issues so triable; and

                 e)        Such other relief as its Honorable Court may deem just and appropriate.




                                                     -87-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 88 of 92




                                               COUNT 30

    CONSPIRACY TO COVER UP AND DENY DUE PROCESS UNDER SECTION 1983
     CLAIM BY PLAINTIFFS RODRIGUEZ AND HUERTA AGAINST DEFENDANTS
    GUTIERREZ, LEYVA, PEREZ, YOUNG, CHARDON, AND SAID-JINETE, IN HER
           PERSONAL CAPACITY AND OFFICIAL CAPACITY AS CHIEF


  For their cause of action against DEFENDANTS GUTIERREZ, LEYVA, PEREZ, TOWN, YOUNG,

  CHARDON, and SAID-JINETE, in her personal capacity and official capacity as CHIEF, in Count

  30, PLAINTIFFS RODRIGUEZ and HUERTA state:

         355)    PLAINTIFFS RODRIGUEZ and HUERTA reallege and adopt, as if fully set forth in

  Count 30, the allegations of paragraphs 1 through 177.

         356)    DEFENDANTS GUTIERREZ, LEYVA, PEREZ, CHARDON, YOUNG, and SAID-

  JINETE, in her personal capacity and official capacity as CHIEF [“CONSPIRATORS”] conspired

  and colluded together to violate the due process rights of PLAINTIFFS RODRIGUEZ and HUERTA

  contrary to the First, Fourth, and Fourteenth Amendments to the Constitution within the meaning of

  42 U.S.C. § 1983.

         357)    The purpose of the conspiracy was to conceal and cover-up that DEFENDANTS

  GUTIERREZ, LEYVA, and PEREZ illegally and unlawfully entered the PROPERTY and residence

  of PLAINTIFFS RODRIGUEZ and HUERTA without arrest and search warrants, without lawful

  authority and in violation of the Fourth Amendment, unlawfully exercised police powers, including

  arrest and search, without lawful authority and outside their jurisdiction, illegally utilized physical

  force without lawful authority and acted contrary to the dictates of the MAA and the policies of the

  MEDLEY police department, all in violation of the Constitution.




                                                   -88-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 89 of 92




          358)    As part of the process of concealing and covering up, the CONSPIRATORS wanted

  to complete the investigation of the use of force expeditiously so that a Report of the Use of Force

  exonerating DEFENDANTS GUTIERREZ, LEYVA, and PEREZ could be quickly produced.

          359)    To facilitate that purpose, DEFENDANTS GUTIERREZ, LEYVA, and PEREZ

  prepared reports that intentionally omitted all references that they illegally and unlawfully entered the

  PROPERTY and residence of PLAINTIFFS RODRIGUEZ and HUERTA without arrest and search

  warrants, without lawful authority and in violation of the Fourth Amendment, unlawfully exercised

  police powers, including arrest and search, without lawful authority and outside their jurisdiction,

  illegally utilized physical force without lawful authority and acted contrary to the dictates of the MAA

  and the policies of the MEDLEY police department, all in violation of the Constitution as well as

  other violations as stated and then provided the reports to CHARDON, YOUNG, and SAID-JINETE.

          360)    DEFENDANTS CHARDON, YOUNG, and SAID-JINETE served as the

  “SUPERVISORY REVIEWING AUTHORITY” regarding the use of force by DEFENDANTS

  GUTIERREZ, LEYVA, and PEREZ. DEFENDANT YOUNG was the reviewing captain.

  DEFENDANT CHARDON was the reviewing supervisor and lieutenant. DEFENDANT SAID-

  JINETE was the reviewing CHIEF.

          361)    The SUPERVISORY REVIEWING AUTHORITY was the body charged with the

  responsibility of determining whether the appropriate amount of force was used during the seizure

  of PLAINTIFF RODRIGUEZ.

          362)    In furtherance of the conspiracy DEFENDANTS CHARDON, YOUNG, and SAID-

  JINETE as the SUPERVISORY REVIEWING AUTHORITY accepted the reports of DEFENDANTS

  GUTIERREZ, LEYVA, and PEREZ without question and without challenge,



                                                    -89-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 90 of 92




         363)    In furtherance of the conspiracy to expeditiously complete the Use of Force Report,

  the CONSPIRATORS did not properly investigate the use of force by, among other things, relying

  solely on the reports and statements of its officers, and

                 a)      Failing to identify, locate, and interview witnesses;

                 b)      Not determining whether there were independent photographs and video

                         recordings and failing to obtain copies of the photographs and video

                         recordings including failing to take overall photographs of the uninjured areas;

                 c)      Failing to attempt to communicate and communicating with the subject of the

                         use of force;

                 d)      Not mandating that photographs be taken of the subject and the scene of the

                         use of force;

                 e)      Failing of the supervisor to travel to the scene of the incident and requiring the

                         supervisor to;

                         (A)     Take the officer’s and subject’s statements of actions;

                         (B)     Have the injuries sustained and medical treatment needed or desired

                                 be documented;

                         (C)     Identify and interview witnesses;

                         (D)     Document the scene of the incident;

                         (E)     Interview the health care providers concerning the injuries sustained

                                 and their consistency with reported uses of force;

                 f)      Failing to fully evaluate the circumstances surrounding the incident; and

                 g)      Failing to obtaining and evaluate medical records of the subject.



                                                   -90-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 91 of 92




          364)    As a result of the actions and in-actions, the SUPERVISORY REPORTING

  AUTHORITY issued its report that the force used by DEFENDANTS GUTIERREZ, LEYVA, and

  PEREZ was appropriate. Hence DEFENDANTS GUTIERREZ, LEYVA, and PEREZ were

  exonerated.

          365)    DEFENDANTS CHARDON, YOUNG, and SAID-JINETE, in her personal capacity

  and official capacity      concealed and obscured facts about the violations committed by

  DEFENDANTS GUTIERREZ, LEYVA, and PEREZ in an effort to render hollow the right of

  PLAINTIFFS HUERTA and RODRIGUEZ to seek redress for the constitutional rights abridged and

  impeded the access to the courts by PLAINTIFFS HUERTA and RODRIGUEZ.

          366)    Such actions by the TOWN, SAID-JINETE, YOUNG and CHARDON encouraged

  the police officers and purported police officers including DEFENDANTS GUTIERREZ, LEYVA,

  and PEREZ to engage in unlawful conduct which caused PLAINTIFFS RODRIGUEZ and HUERTA

  to be subjected to deprivation of their civil rights,

          367)    DEFENDANTS TOWN and SAID-JINETE were supervisors and final decision

  makers, as a matter of policy and practice, and acted with deliberate indifference and reckless

  disregard to the violations of the constitutional rights caused by DEFENDANTS GUTIERREZ,

  LEYVA, and PEREZ to engage in unlawful conduct which caused PLAINTIFFS HUERTA and

  RODRIGUEZ to be subjected to deprivation of their civil rights.

          368)     As a direct and proximate result PLAINTIFF RODRIGUEZ suffered loss of his

  freedom, suffered loss of his liberty, mental anguish, and loss of capacity for the enjoyment of life.

  He endured mental suffering and aggravation of his mental condition. The losses and damages are

  either permanent or continuing in nature and PLAINTIFF RODRIGUEZ will suffer the losses and

  damages in the future.

                                                    -91-
Case 1:21-cv-23122-RKA Document 1 Entered on FLSD Docket 08/28/2021 Page 92 of 92




          369)    As a direct and proximate result PLAINTIFF HUERTA suffered loss of her freedom,

  suffered loss of her liberty, mental anguish, and loss of capacity for the enjoyment of life. She endured

  mental suffering and aggravation of her mental condition. The losses and damages are either

  permanent or continuing in nature and PLAINTIFF HUERTA will suffer the losses and damages in

  the future.

          WHEREFORE, PLAINTIFFS RODRIGUEZ and HUERTA pray against DEFENDANTS

  GUTIERREZ, LEYVA, PEREZ, YOUNG, CHARDON, and SAID-JINETE, in her personal capacity

  and official capacity:

                 a)        Judgment for compensatory damages in excess of $30,000.00;

                 b)        Judgment for exemplary damages against DEFENDANTS GUTIERREZ,

  LEYVA, PEREZ, YOUNG, CHARDON, and SAID-JINETE, in her personal capacity;

                 c)        Attorney fees;

                 d)        Costs of suit;

                 e)        Trial by jury as to all issues so triable; and

                 f)        Such other relief as its Honorable Court may deem just and appropriate.



                                            GARY KOLLIN, P.A.
                                            COUNSEL FOR PLAINTIFFS HUERTA & RODRIGUEZ
                                            1856 N. Nob Hill Road, Suite 140
                                            Ft. Lauderdale, FL 33322
                                            Telephone:     (954) 723-9999
                                            Fax:           (954) 791-6565
                                            pleadings@garykollinlaw.com


                                            By: /s/ Gary Kollin
                                            Florida Bar No. 282431



                                                     -92-
